 522DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]WESTINGHOUSE ELECTRIC CORPORATION(SUNNYVALE PLANT)andCLYDEW. SCHEUERMANNINTERNATIONAL ASSOCIATION OF MACHINISTS,LOCALNo. 504andCLYDEW.SCHEUERMANN.Cases Nos. 2O-CA-328 and20-CB-102.Sep-tember 28,1951Decision and OrderOn March 15, 1951, Trial Examiner Frederic B. Parkes 2nd issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had not engaged in the unfair labor practices.alleged in the complaint and recommending that the complaint be dis-missed in its entirety, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the General Counsel filed ex-ceptions to the Intermediate Report and a supporting brief.TheRespondent Company also filed exceptions and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicialerrorwas committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, briefs, and the entire record in thecase and hereby adopts the findings, conclusions, and recommendations,of the Trial Examiner, but only to-the extent that they are consistent,with the Decision and Order herein.1.The Trial Examiner dismissed the complaint insofar as italleges=that the Respondent Union violated Section 8 (b) (2) and 8 (b) (1)(A) and the Respondent Company violated Section 8 (a) (3) and 8.(a) (1) of the Act by the discharge of employee Marovich on Sep-tember 20, 1949, and the alleged attempt to discharge employees King,.Pachorik, and Scheuermann on or about September 9, 19491 Con-trary to the General Counsel's contentions, the Board is not convincedby the clear preponderance of all the relevant evidence that the Trial1These allegations were added to the complaint on motionof the GeneralCounsel madeat the hearing1 year after thealleged occurrenceof the unfair labor practicesin question.Contraryto theRespondent Company's exceptions,as the alleged unfairlabor practicesoccurred within 6 monthsof thefiling and service of the original charge, these allegationswere properly and timelyadded in the amended complaint.Cathey LumberCompany,86NLRB 157,enforced,185 F.2d 1021(C. A.5) ; FerroStamping & ManufacturingCo., 9aNLRB 1459.96 NLRB No. 71. WESTINGHOUSE ELECTRIC CORPORATION523Examiner's credibility findings are erroneous.2We shall thereforedismiss the complaint insofar as it alleges such violations.2.The Trial Examiner found that Scheuermann- failed to -tenderdues and a new initiation fee on or before the termination of the 30-daygrace period under a valid union-shop contract and that therefore theUnion did not violate Section 8 (b) (2) and 8 (b) (1) (A) in request-ing his discharge.The General Counsel excepts to this finding on theground that the Union indicated to Scheuermann that his tenderwould not be accepted thereby extinguishing the duty to tender re-quired by proviso (B) of Section 8 (a) (3) and Section 8 (b) (2)-We find merit in the General Counsel's exception.As more fully described in the Intermediate Report, on March 22,1949, Scheuermann was fined $500 and expelled from the Union for"dual unionism." In late March, Scheuermann offered StewardSmiley 1 month's dues, but Smiley said : "I can't take dues from you.I have been told not to."On June 3, 1949, the Union returned dues.payments made by Scheuermann during March and May, stating,"You are . . . not a member of the International Association of Ma-chinists and we cannot accept dues from you."On October 10, 1949, the Respondents executed a valid union-shopcontract, as was known to Scheuermann sBetween October 10 and 17,1949, employee Ollis, who was fined and expelled from the Union atthe same time and for the same reason as Scheuermann, offered to paydues to Smiley in Scheuermann's presence, but Smiley said, "Youknow I can't take dues from you guys."On November 11, 1949, afterthe expiration of the contract's 30-day grace period, the Companydischarged Scheuermann at the request of the Union for failing to,comply with'the union-shop clause of the contract.On November 14, Scheuermann spoke withBusinessAgent Scottas follows :I told him I was out to try to . . . see what we could do aboutmy being laid off at Westinghouse, and he said . . . Yes, Clyde,I think we can do something.You pay your back dues,and yournew initiation fee and the $500 fine ...21n so concluding,we do not rely on the Trial Examiner's findings that a conferenceinvolving union and respondent officials would not have been held in an office with a dooropen to the adjoining office of employeeAndersen ; that Andersenwas not a disinterestedwitness because of her friendship with Scheuermann and employee Ollis ; and that "itis indeed curious"that Andersen did not inform the General Counsel of the alleged occur-rence until a year later.In so finding,however, we do not agreewith theTrial Examiner that Scheuermanndiscussed the union-shop provisionwith StewardNunez, a finding at variance with Nunez,confused testimony as to the time and substance of the conversation.Nor do we agree-with the Trial Examiner that "inherent"in Ollis' offer to pay dues made in the presence-of Scheuermann is knowledge on their part of the union-shop clause.As to this point,the record is clear that Ollis' offer was prompted by taunts of "free rider" and a desire,to rejoin the Union. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the Union's actual violation of Section 8 (b) (2) must begin,if at all, on November 11, 1949, the date of Scheuermann's discharge,we do not agree with the Trial Examiner that events before and afterthe 30-day grace period under the union-shop provision of the contractmay not be considered in assessing the Union's conduct. Section 8,(b) (2) of the Act limits the effect of union-shop clauses by protecting'employees against discharge upon the request of the contracting unionfor reasons other than " . . . failure to tender the periodic dues andthe initiation fees uniformly required as a condition of acquiring orconcerned herein with the question of whether the reason assigned bythe Union in requesting the discharge of Scheuermann, i. e., failureto tender dues and initiation fee, was, in fact, the true reason.Resolu-tion of this question turns largely upon the Union's motive in request-ing Scheuermann's discharge.What occurred before as well as thatwhich followed may be as relevant in establishing motive as thatwhich occurred during the critical 30-day grace period.4Thus in March and June 1949, before the inception of the union-shop contract, the Union indicated that Scheuermann's offer of dueswould not rectify his status as an expellee.Similarly, Smiley, in hisrejection of Ollis' offer to pay dues made in the presence of Scheuer-mann during the 30-day grace period, singled out "you guys" as in-dividuals whose good standing in the Union could not be restored bythe payment of dues.r,The Union's attitude toward Scheuermanncomported with the provisions of its constitution and bylaws by theterms of which expellees pay a reinstatement fee and, in addition,reinstatement may not be effected until unpaid fines "are remitted orpaid in full."That the Union had no intention of remitting the $500fine and, indeed, considered payment thereof a condition both ofScheuermann's reacquiring membership and maintaining employmentat the Respondent's plant, was clearly evidenced by Scott's statementfollowing the discharge that Scheuermann pay the fine to regain hisjob.In view of the foregoing, we are of the opinion that, in asking the4Ferro Stamping&Manufacturing Co., supra.eWhile the Trial Examiner"assumed" that Smiley's rejection of Ollis' offer was withinthe scope of his authority as agent of the Union, he also indicated that the matter wasnot "free from doubt." In so observing,the Trial Examiner quoted Smiley's explana-tion made at the hearing,"if you are not a member you don't have to pay dues so whyshould I collect dues if they are not a member."But Smiley's actual statements to Olliaand Scheuermann do not support the implication of his testimony that his rejection wasnot attributable to the Union.As shop steward whose duties included the collectionof dues, Smiley was following union rules on the necessity for reinstatement before dueswould be accepted when he stated to Ollis in October 1949,"I can't take dues from youguys,"and to Scheuermann in March 1949,"I can't take dues from you. I have beentold not to."We therefore find that in rejecting Ollis' dues Smiley spoke as an agentof the Union.The Trial Examiner'sfinding that the Union did not request Ollis'discharge becauseOllis tendered his dues is rejected.Ollis was' laid off prior to the expiration of the 30-daycompliance period. WESTINGHOUSE ELECTRIC CORPORATION525Company to discharge Scheuermann ostensibly because he failed totender dues and initiation fee, the Union in reality asked for andobtained Scheuermann's discharge because of his nonpayment of thefine, a reason which the Act does not countenances Consequently,we are convinced that the Union would not have refrained from re-questing Scheuermann's discharge even if he had timely offered duesand a new initiation fee.' In these circumstances, it was not incum-bent upon Scheuermann to fulfill the obligation of "tender" in orderto come within the protection of the Act for "a formal tender is . . .unnecessary in cases involving' proviso (B) where the circumstancesindicate that such a tender would have been a futile gesture." 8Our dissenting colleagues misinterpret our decision when theyassert that "every employee, who has failed during the grace period"to tender "may now allege that his discharge was requested for somereason other than this clearly obvious one."The duty to tender isextinguished only where, as in the present case, the union demon-strates by affirmative conduct and statements that tender would nothave stayed its request for discharge.Otherwise, of course, an em-ployee has the normal duty to go forward with his tender during thegrace period.Accordingly, we find that by causing the Respondent Company todischarge Scheuermann because he had been denied membership inthe Respondent Union on some ground other than his failure to tenderthe dues and initiation fee uniformly required by the RespondentUnion as a condition of acquiring membership therein, the Respond-ent Union has violated Section 8 (b) (2) of the Act.We furtherfind that by causing the Respondent Company discriminatorily todischarge Scheuermann through the illegal application of its con-tract, the Respondent Union restrained and coerced employees inthe exercise of the rights guaranteed by Section 7, and thereby alsoviolated Section 8 (b) (1) (A) of the Act.3.We are of the opinion that the Company did not know or havereasonable grounds to believe that the Union sought Scheuermann'sdischarge for reasons other than failure to tender dues and initiationfee.Although Industrial Relations .Manager Goodenough knew inMarch 1949 that Scheuermann was expelled from the Union, there isno indication that Goodenough had reason to believe on November113 1949, when confronted with the Union's request for Scheuermann'sdischarge, that the Union had refused to accept dues from Scheuer-mann or was then in any way insisting upon payment of the fine.8The Eclipse Lumber Company,95 NLRB 464;The Electric Auto-Lite Company,92NLRB 1073;Pen and Pencil Workers Union, Local 19593, AFL,91 NLRB 883.°We assume,without passing on the question,that Scheuermann was obligated -to,"tender" a second initiation fee. -8The Eclipse Lumber Company,supra; The Baltimore Transfer Company,94 NLRB1680. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnd while Scheuermann stated to Superintendent McAuliffe on the-octasion of his discharge, "You know ... I was fined and expelled"and McAuliffe replied "... it just wasn't quite right," we are notpersuaded therefrom that the Company had reasonable grounds forbelieving that the Union wasthendemanding Scheuermann's dis-charge for failure to pay the fine. Indeed, Goodenough inquired ofthe Union whether the request for Scheuermann's discharge compliedwith the terms of the contract and whether opportunity for member-ship was extended to Scheuermann without discrimination.TheUnion replied in the affirmative. In these circumstances, we do notbelieve that the Company was required to explore the implications of:Scheuermann's protestations, a matter which would necessarily leadto unwarranted intrusion in the internal affairs of the Union.Accordingly, we find that in discharging Scheuermann on Novem-ber 11, 1949, at the request of the Union, the Respondent Company,did not discriminate in violation of Section 8 (a) (3) and 8 (a) (1)of the Act in that it had no reasonable grounds for believing thatthe Union's request was for reasons other than Scheuermann's failureto tender dues and initiation fee.We shall, therefore, in agreementwith the Trial Examiner's result, dismiss the complaint insofar asitalleges that the Respondent Company committed unfair laborpractices.The Effect of the Unfair Labor Practices upon CommerceThe activities of the Respondent Union, set forth above, occurringin connection with the operations of the Respondent Company de-scribed in Section I of the Intermediate Report, have a close, intimate,.and substantial relation to commerce, and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow ofcommerce.The RemedyHaving found that the Respondent Union has engaged in unfairlabor practices, we shall order it to cease and desist therefrom andtake certain affirmative action 'designed to effectuate the policies ofthe Act.,We shall order the Respondent Union to.notify both the Respond-ent Company and Scheuermann that it has no objection to Scheuer-mann's immediate reinstatement to his former or substantiallyequivalent position' as an employee of the Respondent Company,without prejudice to his seniority or other rights or privileges.WeThe expression"former or substantially equivalent position"is intended to mean"former positionwhereverpossible,but if such position is no longer in existence, thento a substantially equivalent position."SeeThe Chase National Bankof theCityof NewYork,San Juan, Puerto Rico,Branch,65 NLRB 827. rWESTINGHOUSE ELECTRIC CORPORATION527shall also order the Respondent Union, which we have found re-sponsible for the discrimination suffered by Scheuermann, to makehim whole, as closely as possible, for any loss of pay he may havesuffered by reason of the Respondent Union's unlawful conduct. °In accordance with our practice, the period from the date of theIntermediate Report to the date of the Order herein will be excludedin computing the amount of back pay to which Scheuermann is en-titled, because of the Trial Examiner's recommendation that the com-plaint be dismissed.Accordingly, we shall order the Respondent Union to pay to.Scheuermann a sum of money equal to the amount that he normallywould have earned as wages from November 11, 1949, the date ofthe discrimination, to 5 days after the date on which the RespondentUnion notifies the Respondent Company and Scheuermann, in accord-.alice with our Order, that it no longer has objection to his immediatereinstatement, less his net earnings " during such period."Consistent with the Board's recently established policy,13 we shallorder that the loss of pay be computed on the basis of each separatecalendar quarter or portion thereof during the period from the date ofScheuermann's discharge to the termination of the Respondent Union'sliability, as hereinbefore provided.The quarterly periods, hereinaftercalled "quarters," shall begin with the first day of January, April,July, and October.Loss of pay shall be determined by deductingfrom a sum equal to that which Scheuermann would normally haveearned for each quarter or portion thereof, his net earnings, if any, inother employment during that period.Earnings in one particularquarter shall have no effect upon the back-pay liability for any otherquarter.Upon the foregoing findings of fact, and upon the entire record inthese cases, the Board makes the following additional :.Conclusions of Law1.The Respondent Union has engaged in and is engaging in un-fair labor practices within the meaning of Section 8 (b) (2) of theAct.-10The absence of any reinstatement order against the Respondent Companyin no wayaffects our power to issue a back-pay order against the Union.National Union of MarineCooksandStewards,CIO (George C. Qulniey),92 NLRB 877, and cases cited therein.11By "net earnings"ismeant earnings less expenses,such as fortransportation, room,.and board,incurred by an employee in connection with obtainingwork and working else-where thanfor the Employer, which would not have beenincurred but for the unfairlabor practices and the consequent necessityof his seeking employment elsewhere. SeeCrossettLumberCompany,8 NLRB 440.Moniesreceivedforwork performed uponFederal,State, county,municipal,or other work-reliefprojects shall be considered asearnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7.12Our back-pay ordershall be construedas set forthinPen and Pencil Workers Union,Local 19593,APL, supra.13P.W.Woolworth Company,90 NLRB 289. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By restraining and coercing employees of the Respondent Com-pany in the exercise of the rights guaranteed in Section 7 of the Act,the Respondent Union has engaged in unfair labor practices withinthe meaning of Section 8 (b) (1) (A) of the Act.3.The foregoing unfair labor practices engaged in by the Re-spondent Union are unfair labor practices affecting commerce withinthe meaning of Section 2 (0) and (7) of the Act.OrderUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that International Association of Ma-chinists, Local No. 504, San Jose, California, its officers, representa-tives, agents, successors, and assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause Westinghouse Electric Corpora-tion (Sunnyvale Plant), its officers, agents, successors, and assigns, todischarge or in any other manner to discriminate against its employees,with respect to whom membership in the Respondent Union has beendenied or terminated upon some ground other than failure to tenderthe periodic dues and initiation fees uniformly required as a conditionof acquiring or retaining membership or to discharge or in any othermanner to discriminate against its employees in violation of Section 8(a) (3) of the Act.(b)Restraining or coercing employees of Westinghouse ElectricCorporation (Sunnyvale Plant), its officers, agents, successors, andassigns, in the exercise of their right to engage in or to refrain from,engaging in any and all of the concerted activities guaranteed to themby Section 7 of the Act, except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment as authorized by Section 8 (a) (3) ofthe Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Notify Westinghouse Electric Corporation (Sunnyvale Plant),.in writing that it withdraws its objections to the employment of ClydeW. Scheuermann and requests it to offer him immediate and full rein-statement to his former or a substantially equivalent position, without.prejudice to his seniority or other rights and privileges.(b)Notify Clyde W. Scheuermann in writing that it has advisedWestinghouse Electric,Corporation (Sunnyvale Plant) that it with-draws its objections to his reemployment and requests it to offer himimmediate and full reinstatement.(c)Make whole Clyde W. Scheuermann for any loss of pay he may -t WESTINGHOUSE ELECTRIC CORPORATION529have suffered as a result of the discrimination against him in the.manner set forth in the section entitldd "The Remedy."(d)Post in conspicuous places in its business office at San Jose,California, where notices are customarily posted, copies of the notice.attached hereto as Appendix A.14Copies of said notice, to be fur-nished by the Regional Director for the Twentieth Region, shall,.after being duly signed by the Respondent Union's official representa-tives, be posted by it immediately upon receipt thereof, and maintained,by it for sixty (60) consecutive days thereafter, in conspicuous places,:including all places where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent Union to insurethat such notices are not altered, defaced, or covered by any other:material.(e)Mail to the Regional Director for the Twentieth Region signed-copies of the notice attached hereto as Appendix A for posting, theEmployer willing, at its plant in places where notices to employees arecustomarily posted.Copies of said notice, to be furnished by the Re-gional Director for the Twentieth Region, shall, after being signed bythe Respondent Union's official representatives, be forthwith returnedto the Regional Director for said posting.(f)Notify the Regional Director for the Twentieth Region in writ-ing within ten (10) days from the date of this Order what steps it hastaken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent Union violated Section 8 (b) (2) and 8 (b) (1) (A)of the Act by conduct other than that found to be violative in this De-cision and Order, and that the Respondent Company violated Section8 (a) (3) and 8 (a) (1) of the Act, be, and it hereby is, dismissed.MEMBERHOUSTON,dissenting in part:I agree that the Union committed unfair labor practices as foundby the majority.However, I cannot concur in the -finding that theCompany did not also violate the Act..Admittedly, the Company knew in March 1949 that Scheuermannwas expelled from the Union.And while the Company was assuredby the Union on November '11, 1949, that its request for Scheuer-mann's discharge was solely for failure to tender dues and initia-tion fee, Scheuermann informed McAuliffe on the same day thathe was unable to comply with the union membership requirementof the new contract because, "You know . . . I was fined and ex-'pelled."McAuliffe replied that he had discussed the matter withGoodenough and "was of the opinion that it just wasn't quite right."14 In the event that this Order is enforced by a decree of a United States Court ofAppeals, thereshall beinserted before the words "A Decision and Order" the words "ADecree of the United States Court of Appeals Enforcing." 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDI am unable to construe- Scheuermann's remarks to McAuliffe asother than a flat assertion that the Union was then insisting uponpayment of the fine as a condition of Scheuermann's reacquiringmembership under the new union-shop contract. That the Companyso construed Scheuermann's comments and, indeed, concurred in hisview, was manifested by McAuliffe's admission that, in effect, theUnion's discharge request was not as appeared on the surface.In my opinion, therefore, the conclusion is inescapable that theCompany knew or at least had reasonable grounds for believingthat the Union's justification for demanding Scheuermann's dis-charge was mere pretext and that Scheuermann's nonpayment ofthe fine was in fact the real reason.Accordingly, I would also findthat the Respondent Company violated Section 8 (a) (3) and (8)(a) (1) of the Act.MEMBERSMURDOCKand STYLES,dissenting in part :We do not agree with the majority's decision that the RespondentUnion violated Section 8 (b) (2) and 8 (b) (1) (A) of the Act inrequesting the discharge of Scheuermann.Rather we agree withthe Trial Examiner that the failure of Scheuermann to take anyaction between October 10 and November 11, 1949, to become a mem-ber of the Respondent Union, as required by the valid union-securityagreement between the Union and the Employer, is fatal to his claimto protection under proviso B to Section 8 (a) (3).On the basis of the evidence before us we cannot accept the major-ity's assumption thatifthe Respondent Union had been approachedby Scheuermann during the first 30 days of the contract it would un-questionably have rebuffed him and then insisted or? his discharge.For the fact is undisputed that Scheuermann made not the slightesteffort to obtain membership in the Respondent Union during thecrucial period when the Union was obligated by law to consider hisapplication without discrimination.We need not guess whether the-Respondent Union would have elected to pursue an unlawful courseor would have recognized its legal obligations atthattime.It wasnever put to that test.Whatever statements may have been madebefore and after this period, we cannot agree with the majoritythat these statements constitute a preponderance of evidence in favorof its finding that the Respondent Unionin any eventwould haveacted in an unlawful manner.' Nor do we believe that Smiley's state-ment to Ollis in the presence of Scheuermann to the effect that Smileycould not accept dues from "you guys" was sufficient to relieve Scheuer-mann from the legal requirement that he himself take some affirma-tive action to acquire membership in the contracting- Union.Thefutility doctrine upon which the majority and the General Counselrely has been applied by the Board only under circumstances in which WESTINGHOUSE ELECTRIC CORPORATION531,the Union clearly and convincingly made known to the employeeconcernedduring a period when it was under an obligation to accepthimon a nondiscriminatory basis that it would not do so.I"In our opinion, this doctrine should be applied in cases of thisnature sparingly and with great care.Applied loosely, it imposes anunwarranted burden upon parties who have executed lawful union-security provisions.As a result of the majority's decision in theinstant case unions and employers hereafter act at their peril whenthey rely upon the express language of their contracts, even thoughthey have in good faith followed the detailed and exact requirementsof the amended Act. Litigation is openly invited.For every em-ployee who has failed during the grace period of the contract to seekmembership in the contracting union may now allege that his dis-charge was requested for some reason other than this clearly obviousone.Every fisticuff adventure between union members may now be-come the basis to establish an unlawful motive for such a requestwhere a lawful motive exists.We do not think that Section 8 (b)(2) requires this result.We prefer rather to rely upon the presump-tion, uncontroverted by substantial evidence during the period of itslegal obligations, that the Respondent Union, has acted in a lawfulmanner.For these reasons we would affirm the Trial Examiner's dismissalof the allegations in the complaint that the Respondent Union hasviolated Section 8 (b) (2) and 8 (b) (1) (A) of the Act.Appendix ANOTICE TO ALL MEMBERS OF INTERNATIONAL ASSOCIATION OF MACHIN-ISTS,LOCAL No. 504, AND TO ALL EMPLOYEESOF WESTINGHOUSE ELEC-TRIC CORPORATION (SUNNYVALE PLANT)Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT cause or attempt to cause WESTINGHOUSE ELECTRICCORPORATION (SUNNYVALE PLANT) to discharge or in any othermanner to discriminate against its employees in violation of Sec-tion 8 (a) (3) of the Act, or to discharge or in any other mannerto discriminate against employees with respect to whom member-ship in our union has been denied or terminated upon some groundother than failure to tender the periodic dues and initiation feesuniformly required as a condition of acquiring or retainingmembershp."See cases cited in footnote 8. 532DECISIONS OF NATIONAL LABOR,RELATIONS BOARDfWE WILL NOT restrain or coerce employees Of WESTINGHOUSEELECTRIC CORPORATION(SUNNYVALEPLANT)In the exercise oftheir rights to engage in or to refrain from engaging in any or allof the concerted activities guaranteed to them by Section 7, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized by Section 8 (a) (3) of the Act.WE wu,L notify WESTINGHOUSE ELECTRICCORPORATION(SUNNY-VALEPLANT)in writing and furnish a copy to Clyde W. Scheuer-mann,that we have withdrawn our objections to the employmentof Scheuermann and that we request his reinstatement.WE WILL make Clyde Scheuermann whole for any loss of payhe may have suffered because of the discrimination against him.INTERNATIONAL ASSOCIATION OFMACHINISTS,LOCAL No. 504,Union.Dated-----------------By -----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or coveredby anyother material.Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by Clyde W. Scheuermann, herein called the Complain-ant, the General Counsel of the National Labor Relations Board,' by the RegionalDirector for the Twentieth Region (San Francisco, California), issued his con-solidated complaint dated June 8, 1950, against Westinghouse Electric Corpora-tion (Sunnyvale Plant), herein referred to as the Respondent Company 2 andagainst International Association of Machinists, Local No. 504, herein called theRespondent Union,' alleging that the Respondent Company had engaged andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (a) (1) and (3) andSection 2 (6) and (7) of the National LaborRelations Act, as amended, 61 Stat. 136, herein called the Act, and that theRespondent Union had engaged and was engaging in unfair labor practices withinthe meaning of Section 8 (b) (1) (A) and 8 (b) (2) and Section 2 (6) and (7)of the Act. Copies of the charges, complaint, and notice of hearing were dulyserved upon the Respondent Company, the Respondent Union, and the Complain-ant.With respect to the unfair labor practices, the consolidated complaint, as1The General Counsel and his representative at the hearing are referred to as theGeneral Counsel.The National Labor Relations Board is herein called the Board.2 The name of the Respondent Company appears herein in accordance with an amend-ment to the pleadings,granted during the course of the hearing,to set forth the correctname of the Respondent Company.2The Respondent Company and the Respondent Union are at times collectively referredto herein as the Respondents. WESTINGHOUSE ELECTRIC CORPORATION533amended during the course of the hearing,' alleged that (1) on or about Sep-tember 9, 1949, during the course of negotiations leading up to a new collectivebargaining contract, the Respondent Union attempted to cause the RespondentCompany to discharge employees Floyd King, Charles V. Pachorik, and ClydeScheuermann, and did cause the Respondent Company to discharge employeeJohn Marovich, by requesting such discharges because they had expressed apreference for Independent Westinghouse Workers Union, herein called theIWWU, or had criticized the Respondent Union; (2) on or about November 11,1949, the Respondent Union caused the Respondent Company to discharge ClydeScheuermann, by requesting such discharge pursuant to the terms of the Re-spondents' collective bargaining agreement, although the Respondent Union hadpreviously terminated the membership of and denied membership to Scheuer-mann for reasons other than the nonpayment of dues or initiation fees; (3) onor about September 20, 1949, the Respondent Company discharged Marovichpursuant to the request of the Respondent Union; and (4) on or about Novem-ber 11, 1949, the Respondent Company discharged Scheuermann for nonmem-bership in the Respondent Union, although the Respondent Company hadreasonable grounds for believing that his membership in the Respondent Unionhad been terminated and denied for reasons other than nonpayment of duesor initiation fees.The complaint further alleged that by the foregoing conduct,the Respondent Company has engaged in unfair labor practices within the mean-ing of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the Act andthe RespondentUnionhas engaged in unfair labor practices within the meaningof Section 8 (b) (1) (A) and 8 (b) (2) and Section 2 (6) and (7) ofthe Act.Each of the Respondents duly filed an answer,amended during the course ofthe hearing to cover the additional matters brought in issue by amendmentsto the original complaint, denying that either of them had engaged in any ofthe unfair labor practices alleged in the complaint.Pursuant to notice, a hearing was held fiom August 29' to September 20,1950, at San Francisco and Sunnyvale, California, before Frederic B. Parkes,2nd, the undersigned Trial Examiner duly designated by the Chief Trial Exam-iner.The General Counsel and the Respondent Company were represented bycounsel and the Respondent Union by an official representative.All partieswere afforded full opportunity to be beard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues.At the conclusion of the General Counsel's case-in-chief, the Respondent Com-pany moved that the complaint be dismissed in its entirety or in the alternativethat the complaint's allegations in regard to Marovich be dismissed.At thesame time, the Respondent Union moved that the complaint be dismissed inits entirety and urged various alternate motions for dismissal of certain allega-tions of the complaint.The undersigned denied these motions.At the conclu-sion of the hearing, the motion of the General Counsel that the pleadings be4On September 8, 1950, during the courseof the hearing,the undersigned granted amotion of the GeneralCounsel to amend the complaint.The principal matters coveredby these amendmentsrelated tothe allegations in respectto theRespondentUnion'sattempt on September 9, 1949,to cause theRespondentCompany to discharge King,Pachorik,Scheuermann,andMarovichand the RespondentCompany'sdischarge ofMarovich on September20, 1949.Thecomplaint was also amended in minor respectsnot detailed herein.5On February 27, 1951, theundersigned issued an order correcting the transcript toshow thatthe hearing opened onAugust 29, 1950, and not August 23,1950, and that onSeptember 1, 1950, theundersigned granted onthe recorda motion made by the GeneralCounsel withthe concurrence of the otherparties that the hearingbe continued untilSeptember 5, 1950.974176--52-vol. 96-35 534DECISIONS OF NATIONAL LABOR. RELATIONS BOARDconformed to the proof in respect to minor variances such as names and dateswas granted.At the same time, the motions of the Respondents that the com-plaint be dismissed were renewed and ruling thereon was reserved.Those mo-tions are disposed of in accordance with the findings of fact and conclusions oflaw made below.Upon the conclusion of the hearing, the undersigned advised the parties thatthey might argue before and file briefs or proposed findings of fact and conclu-sions of law, or both, with the Trial Examiner.The Respondents waived oralargument but briefly stated their positions in argument on the renewal of,theirmotions to dismiss the complaint.The General Counsel engaged in oralargument.The Respondent Company, the Respondent Union, and the'GeneralCounsel each filed a brief with the undersigned.Pursuant to application duly made and arrangements mutually agreeable toall parties, the testimony of Earl B. Scott was taken by deposition on September25, 1950, and it is hereby incorporated into the record of the instant proceeding.-Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANYWestinghouse Electric Corporation, a Pennsylvania corporation with its prin-cipal office at Pittsburgh, Pennsylvania, operates plants throughout the UnitedStates, including a plant at Sunnyvale, California.At its Sunnyvale plant, theRespondent Company manufactures electrical and steam equipment, includingturbines, transformers, and switch gear. In 1948 and 1949, it purchased forits Sunnyvale plant sheet metal, wire, insulation material, castings, ball bear-ings, oil, and other materials and supplies valued annually in excess of $1,000,000,of which approximately 50 percent was shipped to its Sunnyvale plant frompoints outside the State of California. In 1948 and 1949. the RespondentCompany's sales from its Sunnyvale plant exceeded $8,000,000 annually, ofwhich approximately 50 percent was shipped from its Sunnyvale plant to pointsoutside the State of California.II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists, Local No. 504, is a labor organizationadmitting employees of the Respondent Company to membership.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of events through September19491.Collective bargaining history ; the electionsOn March 1, 1947, the Respondent Company assumed ownership of its Sunny-vale plant, which theretofore had been owned and operated by Joshua HendyIron Works. For a number of years prior thereto, the latter had had collec-tive 'bargaining contracts, with closed-shop provisions, with the RespondentUnion or its predecessor.On May 14, 1947, the Respondents executed a collective bargaining contract for a term beginning May 5, 1947, to and includingMarch 31, 1949, and thereafter for successive annual periods unless otherwiseterminated.This contract also contained closed-shop provisions.In February 1949, Independent Westinghouse Workers Union, herein calledthe IWWU, was formed and launched an organizational campaign among the WESTINGHOUSE ELECTRIC CORPORATION535Respondent Company's employees.Clyde Scheuermann was-president of theIWWU and in March 1949, upon charges of dualunionism.was tried, fined, andexpelled from membership in the Respondent Union. In May 1949 he was in-formed that the International Association of Machinists had approved theaction taken in respect to him by the Respondent Union.Meanwhile, the contract between the Respondents expired on April 1, 1949.On June 13, 1949, the Board issued its Decision and Direction of Elections, direct-ing that elections be conductedamongthree voting groups of the RespondentCompany's employees e The employees in one voting group were to determinewhether they desired to be represented for-the purposes of collectivebargainingby the Respondent Union or the IWWU. The Respondent Union won the electionin the voting group in which it participated and was certified as the statutoryrepresentative of such employees on July 19, 1949.After the election, the IWWUwas disbanded.Pursuant to a consent-election agreement, the Regional Director,on August 25, 1949, conducted a union-shop authorization election among theemployees in the bargaining unit for which the Respondent Union was thestatutory representative.A majority of the eligible voters authorized the Re-spondent Union to negotiate a union-security agreement and a certificate of theresults of the election was issued on September 7, 1949.2.The alleged discrimination in September 1949, in respect to King, Pachorik,Marovich,and Scheuermanna.The testimony of Chloe AndersenAndersen testified as followswithrespect to a meeting held in the office ofMechanical Superintendent John J. McAuliffe on September 9, 1949:Andersen, in1949,was employed by the Respondent Company as a copy typist.WhenMcAuliffe's secretary,Louella Walter,took a vacation from September 2 throughSeptember 16, 1949, Andersen assumed her position as secretary for McAuliffe,and during that period, occupied an "ante room office"adjacent to that ofMcAuliffe.On September 9, 1949, McAuliffe was ill and not at work.On thatafternoon,a meeting was held in McAuliffe's office in his absence and was at-tended by a group of the Respondent Company's supervisors, including B. H.Goodenough,manager of industrial relations for the Respondent Company ; As-sistant Superintendent Herbert C.Buckingham;Tool Supervisor W. H. Harri-son ; Foreman Thomas P. Shields ; and possibly"one or two more supervisors,"as well as Franklin W. Gorham, assistant business agent for the RespondentUnion.According to Andersen,the door between her office and that of McAuliffe wasleft open and she overheard the ensuing discussion among the' participants inthe conference.Goodenough seemed to be in charge of the meeting and openedit by saying,"Mr. Gorham has come in to say a few words."Thereupon, Gor-ham said, "Now that the contract is pretty well buttoned up, I have a list ofnames of men that I want you to get rid of . . . Floyd King, Johnnie Maro-vich,Clyde Scheuermann, and a man named Pachorik."In respect to King,Gorham said"He was the worst union member he had ever come in contact with ;he wasn't fit to belongto any union" and furthermore remonstrated,"You notonly did not discharge him, but you let him be transferred to the MaintenanceDepartment,where he got a raise in pay."At that point, about 5 minutes afterthe beginning of the meeting, Gorham left.The supervisors remained anddiscussed his requests.Goodenough said, "I don't know how you boys feel about this,but I know thatMr. Gorham is only worried about Mr. Gorham.That is, he has been a-pretty6Westinghouse Electric Corporation,84 NLRB 213. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDgood boy when it came to signing this contract and I think this is the least wecan do for him."Foreman Shields stated, "I want to see Johnnie Marovich the first one offthat list."Whereupon one of the other supervisors reminded Shields that"Marovich had a lot of seniority." Shields pointed out that Marovich hadrecently "spoiled a good percentage of material that cost several thousands ofdollars and he knew he could get him on that, if nothing else..'Harrison "wanted to know how they would get Floyd King. He had a lotof seniority in his department and he didn't see how he. could terminate him."Goodenough countered, "Well, there must be something he can't do."Harrisonreplied, "That is just it, there isn't anything he can't do."The discussion turned to Pachorik, and Buckingham remarked that "Pachorikhad about twenty-five years' service with the company . . . I feel that anyman who has been able to stay with the company for twenty-five years musthave some good qualities and if you don't want him, transfer him to my depart-ment. I could use him."Buckingham then asked, "What are we going to do about Scheuermann?"When it was pointed out that Scheuermann was in Buckingham's department,Buckingham said, "Well, if one goes in my department they are all going. Therewon't be any seniority to quibble about."At that point, the meeting adjourned.That evening, Andersen related the occurrences of the meeting to Scheuermannand Leslie Ollis, who were the principal witnesses for the General Counselin the presentation of Scheuermann's case.Andersen, Scheuermann, andOllis were personal friends and their homes were relatively near each other inthe same small community, Redwood Estates.b.Testimonyof the Respondents'witnessesas to the conference in McAuliffe'soffice in September 1949Industrial Relations ManagerGoodenough, Assistant Superintendent Buck-ingham, Tool Supervisor Harrison, Foreman Shields, Foreman Sheldon Huffman,and Electrical Superintendent Kermit Clark, who were witnesses for the Re-spondent Company, andBusinessAgent Gorham and Chief Shop Steward CarlSchwartz, who were witnesses for the Respondent Union, testified that theyattended a conference in McAuliffe's office ona day when McAuliffe was not atwork and that only one such meeting in which they all participated was held.Several testifiedthat the meeting was held in September 1949; others stated thatitwas in the fall or latter part of 1949. As noted above, Andersen fixed theday on which the meeting was held as September 9, 1949. Thatday is a Stateholiday, commemorating California's admission to the United States.Bucking-ham recalled that on September 9, 1949, he and a foreman left the RespondentCompany's plant about 10: 30 or 11 a. in. in order to witness a parade in nearbySan Jose, California, and that they returned to the plant. about 1 or 1: 30 p. in.According to Buckingham, he never absented himself from the plant on thoseoccasionswhen he was assuming the duties of Mechanical Superintendent Mc-Auliffe.Inasmuch as McAuliffe was ill and not at work on the day the meet-ing in question was held, Buckingham reasoned that it could not have been heldon September 9, 1949, the day on which he witnessed the parade during workinghours.Business Agent Gorham testified that on September 9, 1949, he spent most ofthe day in his office at San Jose, being unable to take his automobile from a park-ing lot because of a parade and other celebrations which blocked the streetsnearhis office.He testified that he left the office only once in the afternoon ofSeptember 9, 1949, in order to discuss a grievance with the General ElectricCompany, anddeniedthat he was at the Respondent Company's Sunnyvale WESTINGHOUSE ELECTRIC CORPORATION537plant on that date.According to Gorham, the meeting in question was held onSeptember6, 1949.Schwartz testified that the conference occurred on the dayhe returned from vacation, September 6, 1949, the day after Labor Day.The record establishes that the meeting in question was held during a periodof production and employment curtailment on the part of the Respondent Com-pany.In March 1949, the number of hourly paid employees in the RespondentCompany's employ reached a maximum of 1,956. By July 1949, the number ofemployees had decreased to approximately 1,400. In December 1949, therewere872 employees.The reduction in force wasgeneral inscope, affecting alldepartmentsof the plant.A synthesis of the mutually corroborative and reconcilable testimony of theeight witnesses for the Respondents named above, in respect to the Septemberconferenceis asfollows :The conference was called by Buckingham to discuss a problem arising fromlack of work in the welding department, supervised by Foreman Huff man. Dueto the fact that parts had not arrived from a supplier, there was insufficientwork for these welders, who at that time were on a workweek of 32 hoursrather than the customary 40 hours.Various suggested solutions to the prob-lem were discussed: (1) Layoff of some of these welders and their compara-tive seniority; (2) further reduction in the number of hours of the workweek:and (3) transfer of some of them to the electrical division under SuperintendentClark and Foreman Emil Ghiorso, who were also in attendance at the meeting.AssistantBusinessAgent Gorham and Chief Shop Steward Schwartz' were pres-ent during, the first portion of the conference when ' the problem concerningwelders was being discussed.Gorham suggested that a staggered workweek beinaugurated ; that is, the full complement of welders then in the employ of themechanical division should be retained but should work alternate weeks, therebypermitting them to draw state unemployment insurance during the weeks theywere not employed. Gorham's suggestion was rejected. According to Goodenoughand Huffman, the ultimate decision, reached either at this meeting or shortlythereafter, was to retain the welders but to reduce their workweek further untilanticipated production work materialized.,iAt the conclusion of the discussion in regard to the welders, the representa-tives of the Respondent Union, as well as Clark, Ghiorso, and Huffman, leftthe meeting.8Foreman Shields then brought up. a problem then, confronting him, namely,the further reduction in the number-of machinists under his supervision.Aseniority list showing the length of service of employees in the mechanical divisionby departments was studied. Shields stated that two employees under his super-vision, John Marovich and James Ashton, produced less from the viewpoint ofquantity than did other employees still in his department and that in order tomaintain efficient operation and production schedules in his department, hewould include Ashton and Marovich in the next layoff of employees of his de-partment and would retain employees with less seniority than Ashton and Maro-vich possessed. Inasmuch as the Respondent Company had been attempting toadhere to seniority in scheduling layoffs as much as possible, industrial RelationsManager Goodenough cautioned, "I think you fellows should also bear in mindthat when you go outside the seniority provisions,youmust be certain that theemployee is not capably performing his work, because in most of these cases,you can be assured that you will receive a grievance. You must be able to justifyyour decision."During the discussion, Tool Supervisor Harrison was asked7Shop Steward Sohm may alsohave attendedthe conference.8Unlike theother witnesses for the Respondents,Harrison's testimony indicated thatGorham did not leave the conference at this time. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether he might have use for the services of Marovich and Ashton in mainte-nance work,which was under Harrison's supervision.Harrison replied that hebelieved neither of them to be capable of performing maintenance work.Goodenough and Gorham specifically denied the utterance of statements ordemands attributed to them by Andersen. Their denials were corroborated invarying degrees by the testimony of Shields, Huffman,Clark, Harrison, Buck-ingham,and Schwartz.These eight witnesses for the Respondents also deniedthat the names of Scheuermann and Pachorik were mentioned during the con-ference.Shields,Huffman,King,Harrison,Clark,and Gorham testified thatKing's name was not mentioned in the conference,but Schwartz and Buckinghamrecalled that a brief reference was made to King in connection with transfersto the maintenance department.Buckingham specifically denied that he statedin the conference, as testified to by Andersen, "Well, if one goes in my depart-ment they are all going.There won't be any seniority to quibble about."c.The release of MarovichIn 1941, Marovich entered the employ of the Joshua Heady Iron Works, theRespondent Company's predecessor, and continued to work at the Sunnyvaleplant when the Respondent Company assumed its operation.He had been amember of the International Association of Machinists,Lodge 68, the predecessorof the Respondent Union, and had served as chief shop steward of Lodge 68until the Respondent Union assumed jurisdiction in 1945 over the employees atthe Sunnyvale plant and thereafter Marovich was a member of the RespondentUnion.At the time of the hearing he still retained his membership in goodstanding in the Respondent Union.In 1945, after the Respondent Union assumed jurisdiction of the Sunnyvaleplant, the Respondent Union asked him to act as its chief shop steward, but herefused to do so and suggestedthatSchwartz assume thatpost.About thesame time, Marovich discussed the transfer of Lodge 68 to the RespondentUnion with its business agent, Earl Scott, and Scott said, according to Marovich,"I wish you would cooperate more with us. You haven't cooperated a darnedbit since you boys have come into the local."Marovich replied, "Scotty, I don'tsee how I could cooperate. I don't like the way the Grand Lodge dumped uswithout a voice or vote into your local."In May or June 1947, a rival labor organization attempted to organize theSunnyvale plant and Marovich distributed its membership cards.At a meetingof the Respondent Union in 1948,Marovich expressed an opinion that the officersof the Respondent Union at that time had not been elected in full compliancewith its bylaws.Marovich testified that during the 1949 organizational cam-paign of the IWWU, he read its handbills and in conversations with ChiefShop Steward Schwartz,Marovich frequently "kidded him along and told himthat was a lot better than what we had in our department or something to thateffect."To these sallies, Schwartz countered, "Oh, you are independent?" Maro-vich replied, "Well, not yet."However, he testified further that "I didn't goahead and make an issue of it at all or arbitrate with him too much on that point."He admitted that nearly all employees in the plant discussed the organizationalcampaign of the IWWU.The Respondent Union never expelled Marovich frommembership or took official action against him for the above incidents andstatements.In September 1949,Marovich worked as a machinist in the mechanical divisionunder the supervision of Foreman Shields.On September 19, 1949, Shields toldMarovich, according to the latter's credible testimony, "I have to let yougo.... Tomorrow will be your last day." Marovich then inquired, "On WESTINGHOUSE ELECTRIC CORPORATION539what ground am I being terminated? ...Am I being terminated under thecontract we have here for going down by seniority rights and if it is myturn, . . . I have no objection." Shields replied, "No, Johnnie, it isn't that.It is just the idea . . . You are just not cutting the buck . . . You are taking alittle too much time on these smaller machines and your time on the big machineshas been fairly good but on the smaller machines you haven't been making thetime."Marovich said, "Well, that means that I haven't got the skill, Tommie."Shields replied, "No . . . you are just a little too slow."On September 20, 1949, Marovich was "released" from the Respondent Com-pany's employ and before leaving the plant, he had an interview with Employ-ment Supervisor William Kelly."During the conversation, Kelly told Marovichthat the reason for the termination of his employment "wasn't because hecouldn't do the work" but "because be wouldn't stay on his machine.Hewasn't producing the work." 'OHaving learned of the release of Marovich, Chief Shop Steward Schwartzdiscussed the matter with Marovich on September 20, 1949, and suggested thata grievance be filed by the Respondent Union in Marovich's behalf.Marovichconcurred with Schwartz' suggestion and Schwartz promptly filed a grievancewith Foreman Shields on September 20, 1949. Schwartz discussed the matterwith Shields for about 30 minutes on September 20, 1949, but was unable toconvince Shields that Marovich's termination of employment should be rescinded.Later the same day, the second step of the grievance procedure was carried outby' appealing the matter to the attention of Superintendent McAuliffe, who wasunswayed by the arguments for revocation of Marovich's release.11On Septem-ber 22,1949,BusinessAgent Gorham processed the thirdand final step of thegrievance procedure by discussing Marovich's grievance with Industrial RelationsManager Goodenough.The result of the discussion was that the RespondentCompany refused to countermand Marovich's termination of employment.Be-fore signing the grievance form, Gorham told Marovich of the discussion andMarovich told Gorham to drop the matter"',9 In respect to Marovich's "release"from the Respondent Company's employ, Kellygave the following explanation at the hearing for the three methods followed by theRespondent Company in terminating employment of employees,namely, layoff,release, anddischarge :Marovich was not discharged.Marovich was released for failure to meet produc-tion requirements....We have certain posted shop regulations for which a manmay bedischarged.A person who cannot or does not or will not meet production re-quirements isreleased.A person who has done a satisfactory job but the work runsout and it is necessary to dispense with his services islaid off.The first, a dischargefor violation of Company regulations,would make it very difficult for that man toget employment again.A release would restrict his employment...Iwould notre-employ a person who has been released back on the same job. It doesn't meanhe couldn'twork elsewhere if he had the qualifications.A person who was laid offwould automatically go on an automatic seniority list for that job or anything similarto that.[Emphasis supplied.]10 The findings in this sentence are based upon the credible testimony of Kelly.Uponthe entire record and from his observation of the witnesses,Marovich's version of theconversation is not credited to the extent that it was at variance with that of Kelly.OnSeptember 19 or 20,1949, Ashton was also released from the Respondent Company'semploy.11The finding in this sentence is based upon the credible testimony of McAuliffe anddocumentary evidence.Schwartz could not recall whether he processed the grievancethrough the second step of the grievance procedure.Upon the entire record, the under-signed credits McAuliffe's testimony in this regard.17 The findings as to the processing of the grievance through the third step of the griev-ance procedure are based principally upon the credible testimony of Gorham.The Re-spondent Union unsuccessfully processed a grievance in regard to Ashton's termination ofemployment contemporaneously with the grievance of Marovich. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDForeman Shields and Welsey Johns, leaderman for Marovich, testified thatthey had compared the amount of production achieved by Marovich with thatdone by his successor on the same machine on the second shift from May orJune to September 1949, and found that Marovich's production rate was low anddid not meet the minimum requirements set by the Respondent Company'smethod study department.Their complaint. related only to the quantity of hisproduction but not the quality of his work. They admitted that they neverformally reprimanded Marovich for his low output or warned him that hisemployment might be terminated, although Johns testified that he told Marovichseveral times, "Come on, let's get off the dime."Kelly testified that he hadbad complaints that Marovich was frequently away from his machine duringworking hours and that Kelly personally had "gone out in the shop repeatedly... and told him if he doesn't stay on the machine he wasn't going to be there,"both before and after the Respondent Company commenced the operation of theSunnyvale plant.Aside from Pachorik's testimony that "offhand I would saythat [Marovich] was doing a good job," their testimony in this regard was un-controverted.The testimony of Shields, Johns, and Kelly is credited.At the time of the hearing, Marovich was still a member in good standing ofthe Respondent Union. In April 1950, Assistant Business Agent Gorham tele-phoned Marovich to inquire whether the latter wished employment.Marovichindicated that he did and Gorham referred him to a position with the San JoseFoundry.Marovich said that he would accept the job but upon reconsiderationchanged his mind and telephoned Gorham that he would decline the job. Rec-ords of the Respondent Union reveal that on June 7 and 8, 1950, the RespondentUnion attempted unsuccessfully to reach Marovich by telephone to refer himto job openings. In July 1950, when Marovich came to the offices of the Respond-ent Union to pay his dues, Gorham inquired whether he desired employment andMarovich told him that lie would be ready to take a position as machinist aboutSeptember.d.Testimony in respect to PachorikPachorik entered the employ of the Respondent Company's predecessor in1946 and continued in the Sunnyvale -plant as a machinist after the RespondentCompany assumed its operation",The only evidence in the record in respect to any possible animus which theRespondent Union might bear Pachorik, is the following undenied testimonyof Pachorik : Prior to the representation election and during the-campaign period,Pachorik told Chief Shop Steward Schwartz that Pachorik intended to vote forthe IWWU in the election. The day after the election, Schwartz met Pachorikand said,"One of the 68." Pachorik replied, "Well, you fellows won the election.Why harp on it?" Schwartz countered, "Well, anyone that would vote for 68is a Red." According to Pachorik, 68 votes were cast for the IWWU in the elec-tion and Schwartz was referring to that fact in the conversation. Schwartzwas not questioned in regard to this conversation, but he denied that in discus-sions with Gorham in regard to the leaders of the IWWU, the names of Pachorikor Marovich werementioned.In the fall of 1949,sometimeafter the release of Marovich from the Re-spondent Company's employ, Foreman Shields informed Pachorik that his nameappearedupona list of employees to, be laid off and suggested that Pachoriktalk with Buckingham about obtaining a job in the latter's division. Pachorik33Prior to 1946,Pachorik had workedat a Philadelphia plant of the RespondentCompany. WESTINGHOUSE ELECTRIC CORPORATION541consulted with Buckingham later in the day and Buckingham promised that hewould find a position for Pachorik if necessary 14A few days later, Pachorik went to William H. Kelly, employment supervisor,to inquire about the matter and told him that Pachorik had been informed thathis name was on a layoff list.Kelly informed Pachorik that when the list ofprospective layoffs had been discussed by the Respondent Company's supervisors,itwas decided that Pachorik should be retained in the Respondent Company'semploy because of Pachorik's special abilities as a machinist but that Kelly wouldinquire further about the matter.Kelly then went to Industrial Relations Man-ager Goodenough and told him of his conversation with Pachorik. Goodenoughconfirmed Kelly's recollection of the decision of the Respondent Company toretain Pachorik in its employ and told him to inform Pachorik that he would not belaidoff.McGilvray, who was with Goodenough at the time, affirmed the decision.Kelly reported the conversation to Pachorik 16The record discloses that Pachorik was never laid off during the period ofdrastic reduction in force, that he was retained in the Respondent Company'semploy despite the fact that he possessed less seniority than other employees inhis department who were laid off, and that the reason for his retention was thathe was an especially skilled machinist.e.Testimony in respect to KingKing worked for the Respondent Company's predecessor at the Sunnyvale plantfrom late 1941 until June 1944, reentered its employ on April 25, 1946, and con-tinued to work for the Respondent Company after it took over the Sunnyvaleplant.The record contains little evidence indicating animus on the part of the Re-spondent Union in regard to King.King was a member of the executive boardof the Respondent Union for the year 1948 and testified that on five or sixoccasions in executive board meetings he voiced opposition to positions taken byAssistant Business Agent Gorham.King admitted,however, that he was some-times. in agreement with Gorham's policies. In May 1948, a question in regard tothe interpretation of the vacation, provisions of the then current contract wasbrought in issue by King, who, believing himself entitled to a longer vacation than14The findings in this paragraph are based principally upon the testimony of Pachorik.In large measure,the testimony of Foreman Shields was corroborative of that of Pachorik,except that Shields did not recall informing Pachorik that his-name was on a tentativelayoff list.Shields testified that Pachorik was an especially skilled employee whom theRespondent Company desired to retain in its employ and when work which Pachorik hadbeen performing became slack in late 1949,Shields asked Buckingham if the latter mighthave a position in his division for Pachorik,so that the Respondent Company could retainPachorik in its employ.Buckingham asked Shields to send Pachorik to talk with himand Shields relayed Buckingham's request to Pachorik.According to Buckingham, onseveral occasions Pachorik sought to obtain a transfer to Buckingham's section but Buck-ingham did not promise to assent to a transfer.Upon the entire record, the undersignedcredits the testimony of Pachorik and does not credit Shields or Buckingham to the extentthat their testimony was at variance with that of Pachorik.n The findings in this paragraph are based upon the testimony of Kelly who impressedthe undersigned as an especially reliable witness.Pachorik's version of his colloquy withKelly varied in certain details from that of KellyThe principal variance was thatPachorik testified that Kelly informed Pachorik after consulting with McGilvray that thelatter said, "That boy will stay if he is the last man in the shop,and if necessary, if youhave to change the whole damned contract."Kelly specifically denied making this state-ment attributed to him by Pachorik.Upon the entire record and his impression of thewitnesses,the undersigned credits Kelly's version of his conversation with Pachorik anddoes not credit Pachorik to the extent that his testimony was at variance with that ofKelly. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat approved by the Respondent Company, asked Chief Shop Steward Schwartzto file a grievance in King's behalf.Schwartz refused to do so. Later, Kingdiscussed the matter with Gorham,who could not agree to King's interpretationof the vacation provisions.At Gorham's request,Goodenough discussed thematter with King a few days later andaffirmedthe interpretation of Gorhamto the contract.King testified that he, Marovich,and others criticized the ad-ministration of the Respondent Union at meetings;the only specific instancethat he recalled apparently was that described by Marovich and set forth above.King admitted that members frequently voiced criticism of the administrationof the Respondent Union,its policies and procedures,both at meetings and atwork.Early in September 1949,King was transferred from the mechanical sectionto the maintenance department.Withina week thereafter,Gorham told Good-enough,according to the latter's credible testimony,that"he didn't favor thatmove because Mr. King had been retained outside of seniority . . . andthat this move put'him into a department where his seniority might protecthim ; and that he felt that was unfair to the other employees with greaterseniority."Goodenough suggested that before Gorham officially protested thetransfer of King, Gorham should discuss the matter with the superintendentof the mechanical section.No grievance was ever filed by the Respondent Unionin regard to King's transfer.Gorham testified that the only discussion in regardtoKing was"in connection with general layoffs,on the question of relativeseniority,and things of that kind."f.Conclusions as tocredibilityConsidering the record in its entirety, the undersigned is impelled to concludethat the testimony of Andersen is not entitled to credence for the followingreasons:1.The circumstances whereby Andersen allegedly overheard the conversa-tion between the Respondent Company's supervisors and the Respondent Union'srepresentatives are, in the undersigned's opinion, implausible.Thatis, it seemshighly unlikely that a conference held for the purpose of the Respondent Union'svoicing its demands for the termination of the employment of four employees, whoallegedly were critical of or opposed to it, at a time when no collectivebargainingcontract between the Respondents was in existence, would have been conductedin anoffice with a door open into the adjoining office of McAuliffe's secretary.Inasmuch as Andersen was not McAuliffe's regular secretary but was merelysubstituting in her stead in her absence, it is even more unlikely that a conferenceof such a nature would be held in a manner to enable a temporary secretary tooverhear the remarks. On the other hand, the testimony of the witnesses for theRespondents with respect to the only meeting they all attended in McAuliffe'soffice in his absence during the latter half of 1949 is manifestly plausible.Duringthe period the Respondents were negotiating for a new contract, certain provisionsof the expired contract were still given effect, particularly seniorityprovisions,"is The expired contract contained the following provisions in respect to seniority andreductions in force :In laying off employees consideration will be given to length of service as well asto qualifications for availablework.In calling back employees on leave who werelaid off for lack of work,the Employer shall give consideration to their qualificationsfor open jobs and their length of employmentwith the Employer.The Employer shallagree to cooperate in every way possible to retain the regular working force.Whenbusiness conditions necessitate retrenchment in operationseveryeffort will be madeto distributeworkin lieu of a reduction of the working force.Whena layoff is neces-sary because of lack of work,twenty-four (24) hours' notice shall be given theemployee of such layoff whenever practicable. WESTINGHOUSE ELECTRIC CORPORATION543and during the latter half of 1949, when the Respondent Company was retrenchingits operations and personnel, the Respondents met frequently to discuss pendinglayoffs before they were actually effectuated.The purpose of the conference,according to the Respondents' witnesses, arose from the prospect of a, necessityfor further reduction in the number of welders. The presence of the supervisorsfrom various departments of the Respondent Company's plant in attendance atthe meeting was necessary to discuss the problem and the various alternativesolutions thereto.Upon the conclusion of the discussion in regard to the welders,the Respondent Union's representatives and certain supervisors left the meeting.Among those who remained, the discussion turned to a problemraisedby ForemanShieldsin respect to anadditional reductionin force inhis department.Theversion given by the Respondents' witnesses of die conference in question ismanifestly plausible and logical.2.Andersen set the date of the conference as occurring on September 9, 1949,a state holiday.The testimony of Buckingham and Gorham with respect to theiractivities that day is most persuasive and indicates that the conference could nothave been held on that day. Gorham testified that it occurred on September 6,the day after Labor Day. Schwartz recalled thatthe meetingwas held on the dayhe returnedfrom his vacation,September6.The testimony of Buckingham,Gorham, and Schwartz in this regard is convincing and is credited.3. In her testimony, Andersen attributed to Gorham a statement "now thatthe contract is pretty well buttoned up," indicating that agreement had beenreached by the Respondents on most of the important provisions of the contractprior to the conference in question.Later she testified that in the same meet-ing Goodenough said that Gorham "has been a pretty good boy when it cametosigningthis contract."Insofar as the statement attributed to Goodenoughsignified that the contract between the Respondents had been signed, Andersen'stestimony has nobasisin fact, for the Respondents at this time were in theprocess of negotiating the contract and did not execute it until October 10, 1949.Furthermore, the credible testimony of Goodenough and Gorham establishesthat on September 6, 1949, the contract was by no means "buttoned up" for theparties had not yet reached agreement on several important provisions."Thus,the weight of the credible evidence refutes the testimony of Andersen in regardto the status of the contract then in the process of negotiation.4.According to Andersen, AssistantBusinessAgent Gorham requested theRespondent Company "to get rid of" Marovich. Yet, the uncontroverted credibletestimony establishes that immediately after Marovich's employment was termi-nated by the Respondent Company, Shop Steward Schwartz suggested that agrievance be filed by the Respondent Union in Marovich's behalf and thegrievance was filed and processed by the Respondent Union.Furthermore, theRespondent Union thereafter referred Marovich to employment and attemptedto reach him on another occasion to refer him to employment. Still later, Gor-ham inquired when Marovich would be available for employment. If Andersen'stestimony is credited and it is found that the Respondent Union demanded thatMarovich be released from the Respondent Company's employ andthen imme-diately thereafter processed a grievance protesting such release and still lateron several occasions sought to obtain employment for him, the Respondent Union'rThe. undersigned has considered the arguments of the General Counsel in regardto this issue but cannot agree that notes of the Respondent Company coveringa bargain-ing conference held on September 19, 1949, corroborate Andersen's testimony that agree-ment had been reached on several important items. In the undersigned's opinion, thedocuments in question support the testimony of Goodenough and Gorham that agree-ment had not been reached. In addition, it is noteworthy that the terms and provisionsof the new contract were substantially different from those of the expired agreement andnegotiations for the new contract continued regularly for approximately 2 months. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas following an incredibly duplicitous course of action in respect to Marovich.The undersigned cannot reconcile Andersen's testimony in regard to Marovichwith the Respondent Union's subsequent efforts in Marovich's behalf and cannotbelieve that the latter efforts were a Machiavellian subterfuge to conceal itsillegal request for the termination of Marovich'A employment.The undersignedconcludes that the Respondent Union's efforts in the cause of Marovich sub-sequent to his release effectively belie the testimony of Andersen in respect tothe Respondent Union's demand for the termination of his employment 185. In addition, the record contains little probative evidence to sustain thecomplaint's allegation that the motivation for the Respondent Union's allegedillegal requests for the discharge of King, Pachorik, or Marovicharose fromtheir expression of preference for the IWWU or criticism of the Respondent Union.The lack of evidence of such motivation gives reason to suspect the credibility ofAndersen's testimony that the Respondent Union requested their discharge.None of these three was active in the IWWU. Although King and Marovichtestified that they had voiced criticisms of the administration of the RespondentUnion in meetings and on occasion disagreed with its officers, the record showsthat they were not alone in expressing such criticisms, which, at most, appearto be customary conduct resulting from the application of democratic principlesin any organization.King's disagreement with Gorham as to the interpretationof the vacation clause in the contract in effect during 1948 is insufficient, inthe undersigned's opinion, to support an inference that such disagreement gavethe Respondent Union reason to desire, a year later, the termination of King'semployment with the Respondent Company. Although Marovich jest,;d withSchwartz in regard to the IWWU, Pachorik told Schwartz that the former in-tended to vote for the IWWU in the election, and after the election' Schwartzaccused Pachorik of being a supporter of the IWWU, it is significant that innone of these conversations did Schwartz express any threat of retaliation bythe Respondent Union. Furthermore, none of the three was expelled frommembership or subjected to any official criticism or sanction by the RespondentUnion for their alleged criticism of it or preference for the IWWU. Indeed, aspointed out above, the Respondent Union- rushed to the aid of Marovich uponhis release from the Respondent Company's employ and processed a grievance"The General Counsel contends that certain aspects of the testimony in regard to-the release of Marovich lends credence to Andersen's testimony.Admittedly, Marovich'simmediate supervisors gave him no timely warning that his employment might beterminated due to the lack of quantity of his production and there is some conflict amongthe testimony of the Respondent Company's witnesses as to whether he was laid offtiecause of lack of work or released because of inability to meet production standards.Although these matters may give rise to some doubt as to the reasonableness of theaction taken by the Respondent Company, the undersigned cannot agree with the GeneralCounsel's contentions that they buttress Andersen's testimony.The conflict in the testi-mony as to Marovich's discharge is more apparent than real;actually,the testimony ofthe Respondent Company's witnesses is mutually reconcilable.As stated by McAuliffe inregard to the reasons for the release of Marovich and Ashton,"They were primarilyterminated for their inability to meet production requirements.It was during a period,however, when work was very slow." It will be recalled also that,as stated above,Goodenough warned Shields,when the latter proposed to include Marovich and Ashtonin the next reduction, in force, "I think you fellows should also bear in mind that whenyou go outside the seniority provisions,you must be certain that the employee is not capablyperforming his work,because in most of these cases,you can be assured that you willreceive a grievance.You must be able to justify your decision."In view of these factors,as well as the obvious fact that not all witnesses were so precise in their testimony asEmployment Supervisor Kelly in following the close distinctions between "layoff," "re-lease,"and "discharge,"as, these terms were administered by the personnel department,the undersigned is of the opinion that these aspects of the testimony of the RespondentCompany'switnesses afford no support to Andersen's testimony,which,in any event,is effectively controverted by the efforts of the Respondent Union on Marovich's behalfsubsequent to his release. WESTINGHOUSE ELECTRIC CORPORATION545in his behalf. In addition, it later referred him to job openingsThe under-signed concludes that the complaint's allegations in respect to the RespondentUnion's motivation for its alleged attempt to cause the Respondent Companyto discharge King, Pachorik, and Marovich has not been sustained by a pre-ponderance of the credible evidence and that this factor negates the credibilityof Andersen's testimony in regard to the demands of the Respondent Union atthe conference on September 6, 1949.6.Another consideration is the fact, previously noted, that in view of herfriendship with Scheuermann and 0111s, and the fact that the latter two hadshortly before the hearing assisted in the building of a carport for Andersen, itcannot be said that Andersen was a completely disinterested witness. In addi-tion, although Andersen testified that she related to Scheuermann and OIlisthe occurrences at the conference in question the same evening it occurred andthereafter discussed it with them, it is indeed curious that Andersen's knowledgeof the conference was not brought to the attention of the General Counsel untilthe day on which she was called as a witness, despite the fact that an investi-gation by a field examiner of the Board had been conducted in respect to theoriginal charge relating to the termination of Scheuermann's employment"This circumstance, considered in conjunction with the fact that in her usual workas a copy typist she assisted McAuliffe's regular secretary in the typing oftermination papers, layoff lists, and seniority lists during the period the Respond-ent Company was curtailing production and personnel, might serve as the basisfor an inference that with the use of the knowledge gained in her work, heraccount of the conference in question was a fictitious elaboration on an actualconference held on September 6, 1949.However, for the purpose of this Report,it is unnecessary to determine whether her account was actually fictitious ormerely inaccurate.For the foregoing reasons and upon the entire record, theundersigned concludes that Andersen's testimony is not entitled to credence 2°The testimony of the Respondents' witnesses, as previously summarized, iscredited.ng.Conclusions as tothe complaint's allegations of unfair labor practices onthe part of the RespondentUnion in September 1949Having found that Andersen's testimony is not entitled to credence, the under-signed concludes and finds that in September 1949, the Respondent Union didnot attempt to cause the Respondent Company to discharge King, Pachorik, or19This observation is by no means intended to cast aspersion on the General Counsel orto infer that he was a party to any fabrication of testimony or collusive action.-20 In reaching this conclusion as to Andersen's credibility, the undersigned has con-sidered the facts in relation to Scheuermann's discharge, as hereinafter set forth.Con-versely, in weighing Scheuermann's testimony, the undersigned has considered the friend-ship among Scheuermann, Ollis, and Andersen, as well as the circumstances set forth inthis paragraph of the text.n In reaching these conclusions as to the credibility of the witnesses,the undersignedhas carefully considered the testimony of all witnesses and noted that there is some conflictin the testimony of the Respondents' witnesses as to the conference in question and as toother events.In the interest of brevity,a detailed summary of the testimony of each ofthe Respondents' witnesses has not been set forth.The undersigned is unable to agreewith the General Counsel's contentions that the conflicts in the testimony of the Respond-ents'witnesses 'negate their credibility or buttress the testimony of Andersen.Theirtestimony on the chief issues raised by the conference is mutually reconcilable and in theundersigned's opinion the conflicts in their testimony are relatively minor and are of thetype that is to be expected when some eight witnesses relate their independent recollectionof the occurrences at a conference and other events occurring more than a year prior tothe time they gave their testimony. Indeed, in the opinion of the undersigned, suchvariance among their testimony lends substantially more credence to their version of theconference and other events than would their complete agreement on every detail. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDScheuermann and did not cause the Respondent Company to discharge Marovichbecause they had expressed a preference for the IWWU or criticized the Respond-entUnion and that accordingly the Respondent Union did not engage, inSeptember 1949, in violations of Section 8 (b) (1) (A) or 8 (b) (2) of the Act,as alleged in the complaint.h. Conclusions as to the complaint's allegations of unfair labor practices on thepart of the Respondent Company in regard to MarovichHaving found that the Respondent Union did not request the RespondentCompany to terminate the employment of Marovich and did not engage in anyunfair labor practice with respect to Marovich, the undersigned concludes thatthe evidence does not sustain the complaint's allegations that "on or about Sep-tember 20, 1949, [the Respondent Company] discharged John Marovich pursuantto the request of the Union" in violation of Section 8 (a) (1) and (3) of the Act.B. The discharge of Scheuermann1.,Scheuermann's employment history ; his expulsion from membership in theRespondent UnionScheuermann entered the employ of the Respondent Company's predecessor inJune 1941, and continued to work at the Sunnyvale plant after the RespondentCompany assumed its operation. In 1941, he joined the Respondent Union's prede-cessor and was a member of the Respondent Union after it assumed jurisdictionin the Sunnyvale plant.As mentioned above, shortly before the expiration of the Respondents' closed-shop contract on April 1, 1949, Scheuermann was one of the organizers of theIWWU and became its president, and was active in its organizational campaign.On March 4, 1949, the Respondent Union notified Scheuermann that it hadbeen charged that Scheuermann had violated the following provision of its con-stitution :Any memberor membersof any local lodge who attempt to inaugurate orencouragesecessionfrom the Grand Lodge or any local lodge, or who advo-cate, encourage, or attempt to inaugurate any dual labor movement, orwho violate the provisions of the Constitution of the Grand Lodge, or theconstitution for local lodges, shall,uponconviction thereof, be deemed guiltyof conduct unbecoming,a member and subject to fine or expulsion, or both.On the same date, the Respondent Union notifiedScheuermannthat its trialcommittee would consider the charges against Scheuermann on March 8, 1949,and requested that he be present.At a meeting of themembershipof the Re-spondent Union, apparently held about March 16, 1949, a report of the trialcommittee was submitted and the membership by secret ballot voted to expelScheuermann from membership and fine him $500. By letter dated March 22,1949, the Respondent Union notified Scheuermann of the action taken by it inthis regard.On March 25, 1949,Scheuermann'sattorney sent the Respondent Companythe following letter, addressed to Goodenough's attention :This is to advise you that on or about March 23, 1949, three of youremployees, Clyde Scheuermann, Thomas H. Mullen and Les Ollis were noti-fied by Local No. 504 International Association of Machinists that they havebeen found guilty of "dual unionism" on account of their activities in theform ition of the InternationalWestinghouseWorkers Union, a labororganization. WESTINGHOUSE ELECTRIC CORPORATION547We have reason to anticipate that demand may be presented to you fordischarge or other disciplinary action against these employees,either underthe closed shop contract of the union or on some other pretext.You are, of course, well aware of the National Labor Relations Board'srule, since confirmed by the courts, that activity in behalf of a rival unionis privileged when it occurs at a time which is appropriate for the determina-tion by the Board of the question of representation.This doctrine is popu-larly referred to as the Rutland Court doctrine.Under the circumstances,we are confident that you are fully aware that the discharge of the afore-mentioned employees,either now or at some future time,because of theirunion activities would constitute an unfair labor practice.This letter,which is supplementary to previous notifications along thesame line, is merely for the purpose of dispelling any possible questionswhich may have occurred to you concerning the rights and status of theemployees concerned.On April 1,1949, the Respondents'collective bargaining agreement,contain-ing closed-shop provisions, terminated.On May 12, 1949, the Respondent Union sent Scheuermann the followingletter :Please be advised that we have been informed by General Secretary Treas-urer Eric Peterson that the $500.00 fine imposed against you by Lodge 504has been approved by the Executive Council and that the Grand Lodge rec-ords have been indicated to show that you have been fined the sum of $500.00and expelled from membership.2.Attempts by Ollis to pay dues in spring and summer of 1949; Scheuermann'spayment and remission of duesOllis testified that in March 1949,after his expulsion from membership inthe Respondent Union but before the termination of the Respondents'contracton April 1, 1949, he offered to pay to Steward Elmer Smiley 2 months' dues inthe Respondent Union thru March 31, 1949, the expiration date of the contract.According to Ollis, the following colloquy ensued :.. he told me I would be a damned fool to pay them because I hadbeen expelled.I told him,regardless,that they had the contract,then, Iwanted to pay dues as long as they had the contract,so he gave me a receiptfor the money and said I was still being foolish,but he took them. Thatwas the last time he took dues from me.Ollis further testified that on three or four other occasions in the spring andsummer of 1949,he offered to pay dues in the Respondent Union to Smiley butSmiley refused to accept them.According to Ollis, on one of these occasions heoffered to pay initiation fees.Smiley,on the other hand,insisted that on only one occasion did Ollis offerto pay dues.This incident occurred about a month after Ollis was expelled frommembership in the Respondent Union and fined.When Ollis offered the dues,Smiley, according to his testimony,told Ollis,"There is no use me taking anyof your dues. They will send it back."Smiley testified,in addition,that thereason he refused Ollis'offer of dues was Smiley's belief that"the by-laws ofour Union says that no member don't have to pay dues-if you are not a mem-ber you don't have to pay dues,so why should I collect dues if they are not amember?"Smiley denied that Ollis at any other time offered to pay or talkedabout paying dues.Ollis did not impress the undersigned as a reliable witness.As the recordshows, he was belligerent and evasive(particularly as to the tender of dues in 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe spring and summer following the March incident);and, in the opinion ofthe undersigned,purposely slanted his testimony in an effort to bolster Scheuer-mann's case.As between Ollis and Smiley,the latter impressed the undersignedas the more credible witness. In view of these considerations,as well as thefact found below that Smiley refused an offer of dues by Scheuermann in March1949,the undersigned does not credit Ollis' testimony as to his payment of duesin ,March 1949 or his offer of dues and initiation fees on three or four occasionslater in the spring and summer of 1949.Scheuermann testified that in late March he offered to pay to Steward Smiley1 month's dues but that Smiley refused to accept them,saying, "I can't take duesfrom you. I have been told not to."Smiley was not questioned specifically withregard to this incident.However,Gorham testified that he never instructed anyshop steward not to accept dues from Scheuermann.In view of the fact thatrecords of the Respondent Union show that Scheuermann customarily paid hisdues to Smiley,as well as Smiley's credited testimony set forth above in rela-tion to the incident with Ollis,the undersigned finds that in March 1949, Scheuer-mann offered to pay dues to Smiley but Smiley refused to accept them.A little later,Scheuermann offered to pay the dues to Steward Louis Nunez,who accepted them and remitted them to the Union. It appears from a letter,set forth below, that thereafter Scheuermann submitted to the RespondentUnion's office two additional payments for monthly dues.Records of the Re-spondent Union show that in March 1949,Scheuermann paid his dues to Nunezfor the month of January and in May he paid his dues, through the RespondentUnion's office,for the month of February.On June 3, 1949, the Respondent Union wrote Scheuermann the following let-ter and returned his last three payments of dues :Enclosed you will find your money order for$2.00which was recentlysent to Local 504. Also a money order for $4.00, $2.00 of which was sent inthe last of March and $2.00 the first of May.As you know,in accordance with the Constitution,the members of Lodge504 voted to expel you on March 16,1949.The General Secretary Treasurerof the International Association of Machinists advised Lodge 504 in a letterdated April 28, 1949 that the Executive Council of the International Asso-ciation of Machinists had concurred with the action of Lodge 504 in expel-ling you and fining you the sum of $500.00 for violation of the Constitutionof the International Association of Machinists.You are, therefore, not amember of the International Association of Machinists and we cannot acceptdues from you.rj-3.The elections;execution of the Respondents'contractPursuant to the Board'sDecision and Direction of Elections, elections in threevoting groups were conducted among the Respondent Company's employees onJuly 7, 1949, the IWWU being on the ballot in each of the voting groups. TheRespondent Union won the election in its voting group and was certified bythe Board on July 19, 1949.Within a short time after the election,the IWWUdisbanded.In August 1949, the Respondents commenced negotiations for anew collective bargaining contract.On August 25, 1949, a union-shop author-ization election was conducted under the direction of the Regional Director amongthe employees in the bargaining unit for which the Respondent Union was thestatutory representative.A certification of the results of the election showingthat a majority of the eligible voters had voted to authorize a union-securityagreement was issued on September 7, 1949. Negotiations for a contract con-tinued between the Respondents, culminating in agreement among the nego- WESTINGHOUSE ELECTRIC CORPORATION549tiators as to the terms thereof in late September 1949, subject to ratification bythe membership of the Respondent Union. On October 9, 1949, a Sunday, aspecial membership meeting, widely publicized by notices to members and noticesposted on bulletin boards in the plant, was held to consider the terms of the pro-posed contract.The membership voted to ratify the contract and on October10, 1949, the Respondents formally executed it.The agreement contained the following provision in respect to union security:All employees in the bargaining unit described in Section I shall, on andafter the thirtieth day following the beginning of their employment, orOctober 10, 1949, whichever is the later, become and remain members ofthe Union, as a condition of their employment, during the life of thisAgreement, and the Union shall notify the Company promptly in writing ofthe failure of any such employee to become or remain a member of the Union;provided, however, that the Union shall not request the Company to discrim-inate against any employee for non-membership in the Union if such member-ship is not available to the employee on the same terms and conditions gen-erally applicable to other members, or if membership is denied or terminatedfor reasons other than the failure of the employee to tender the periodicdues or initation fees uniformly required by the Union as a condition ofacquiring or maintaining membership.Although copies of the contracts were not posted, copies were given imme-diately to all supervisors of the Respondent Company and to all stewards ofthe Respondent Union.Scheuermann, as well as Ollis, denied that they were aware of the union-shop provisions of the contract.Upon the entire record, the undersigned is unableto credit their testimony in this regard.Admittedly, Scheuermann was awareof the coutracx negotiations between the Respondents, of the conduct of theunion-shop authorization election, and of the certification of the RespondentUnion as a result thereof. Indeed, he testified that although he did not partici-pate in the union-shop authorization election, he would have voted for a unionshop, realizing that if provisions therefor were included in a contract, he wouldbe required to be a member of the Respondent Union.He also testified thatthroughout the 8 years he was employed at the Sunnyvale plant, the RespondentUnion or its predecessor held closed-shop contracts until the expiration of thelast contract on April 1, 1949.About a week after the union-shop authorization election, Leaderman EmilTonascia asked Scheuermann, "Now that the . . . shop has won the unionelection, what effect will that have upon you?" Scheuermann replied, accordingto Tonascia's credible testimony, "None whatever.The Taft-Hartley law pro-tects me." 2aThe record also discloses that the special meeting of the Respondent Unionheld on October 9, 1949, to ratify the proposed contract was widely publicizedby posted notices at the plant and was discussed at work by employees. Scheuer-mann admitted that he knew that the special meeting of the Respondent Unionwas being held on October 9 and that he was aware of the purpose of the meet-ing.In addition, after the execution of the contract and about 2 weeks priorto Scheuermann's discharge, Shop Steward Nunez and Scheuermann discussedvarious terms of the contract, including its seniority, job classification, duesza Scheuermann did not specifically deny the testimony of Tonascia, although Scheuer-mann denied generally that he had any conversations with Tonascia or other employees inregard to the union-security provisions of the contract.Upon the entire record and hisobservation of the witnesses, the undersigned credits Tonascia's testimony and findsScheuermann's general denial unentitled to credence.974176-52-vol. 96-36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDcheckoff,and union-security provisions.28In view of these considerations, aswell as the fact that inherent in Scheuermann's and Ollis' testimony in respectto an attempt by Ollis to pay dues to Steward Smiley in October 1949, discussedbelow, is the knowledge on their part of the union-security provisions of the con-tract, the undersigned does not credit their denials that they had no knowledgeof the union-security provisions but finds upon the entire record that they wereaware of such provisions.4.Ollis' attempt to pay dues in October 1949Ollis testified that "in the last week or so" before his employment with theRespondent Compafiy was terminated on October 17, 1949,employees in con-versations frequently referred to him as a "free rider," and that on one occasionin a discussion with other employees in the locker room between October 10 and17, 1949, when they called him a "free rider" in the presence of S'cheuermann,Steward Smiley, and employees Henry Groth and Malcolm Nelson, the followingoccurred:I offered to pay dues to Smiley at that time and I offered, I believe Iphrased it that we were willing to pay dues at any time, or possibly I said Iam willing to pay dues, but I recall very definitely Smiley saying, as he hadsaid before, "You know, we don't want any dues from you guys." .. .Scheuermann's version of the incident in the locker room was as follows:There was an incident of kidding about "free riders." It perturbed Ollieand he said, "How about it, Smiley?How about taking some dues now?"Smileysaid,You know I can't take dues from you guys.There was somemore bantering and that was the end of it.Nelson corroborated the testimony of Olliis and Scheuermann in that herecalledthe incident having occurred when Ollis offered to pay dues but Smileyrefusedto accept them ; however, he could not recall the conversation of the participants.Smiley specifically denied that Ollis ever offered to pay dues in the locker room,and Groth testified that he could remember no such incident, although the latterrecalled that Scheuermann and Ollis were jestingly referred to as "freeriders."Nelson and Groth were more nearly disinterested witnesses than the otherstestifying to this incident.From his observation of the witnesses, the under-signed finds, upon the testimony of Nelson, Scheuermann, and Ollis, that betweenOctober 10 and 17, 1949, in a bantering conversation in the locker, room and,after being called a "free rider," Ollis offered, in Scheuermann's presence, to paydues to Smiley, but Smiley refused to accept them. Smiley's denial is notcredited.In connection with collection of dues, it might be noted that at the time inquestion stewards, as a convenience to members, took dues when offered andremitted them to the Respondent Union's office. It appears that applicationsfor membership and payments of initiation fees were customarily handled by theRespondent Union's office and not by the stewards.5.The discharge of ScheuermannOn November 11, 1949, Gorham submitted the following letter to Goodenoughat thebeginning of a conference on a grievance:23This finding is based upon the credible testimony of Nunez. Scheuermann did notspecifically deny the testimony of Nunez. Scheuermann denied generally that he talkedwith any employees in regard to the union-security provisions of the contract.For thereasons heretofore stated, Scheuermann's general denial is not credited. rzWESTINGHOUSE ELECTRIC CORPORATION551We are requesting Westinghouse Electric Corporation, Sunnyvale plant,to terminate the employment of Louis G. Gennai, Cleveland A. Norris andClyde W. Scheuermann for failure to comply with Section 2 of the Agree-ment between Westinghouse Electric Corporation, Sunnyvale plant, andDistrict Lodge #93, International Association of Machinists.'Goodenough asked Gorham whether the individuals named in the letter "hadbeen given the same opportunity to join the union as all other individualsunder the jurisdiction of the I. A. M.," whether the request for the terminationof employment of the three employees was in compliance with the union-securityprovisions of the Respondents' contract, and whether Gorham believed that therequest for the terminations of employment was in compliance with the Act.Gorham replied in the affirmative to each of these questions. Goodenough thenrequested that Gorham submit a statement in writing that the three employeeswhose discharge was requested had been given the same opportunity as otheremployees to join the Respondent Union.When Scheuermann reported to work on the second shift on the afternoon ofNovember 11, 1949, he was sent to Superintendent McAuliffe. The latter read himthe Respondent Union's request for his discharge, set forth above, and then gaveit to Scheuermann to read.McAuliffe read the union-security provisions of thecontract to Scheuermann and gave him the contract to read. Scheuermann pro-tested, "Yes, but I don't think this applies to me . . . because I feel mine is aspecial case." In addition, Scheuermann stated that he believed himself unableto comply with the union-security provisions of the contract because "You knowof the election and the fact that I was fined and expelled." According to Scheuer-mann, McAuliffe stated that he had discussed the matter with Goodenough and"was of the opinion that it just wasn't quite right."Nevertheless, Goodenoughassured McAuliffe-that he had asked Gorham "the three necessary questions andas far as he was concerned, why, they were going to abide by the agreement."McAuliffe then said, "I don't think they can make it stick, do you?" Scheuermannconcurred, and asked "Well, what do you expect me to do?"McAuliffe replied,"Well, they have asked me to terminate you and we are going to go through withit," and gave Scheuermann his termination papersOn Monday, November 14, 1949, Scheuermann went to the Board's RegionalOffice in San Francisco and consulted a field examiner. Later that day, hestopped at the Respondent Union's office in San Jose and asked a clerk for anapplication for a membership card, which was supplied him.When he had filledit out and submitted it to the clerk, the latter examined some files and then went24The Respondent Union, later on November 11, 1949, deleted Gennat's namefrom. theletter when it was discovered that he had made arrangements to pay his initiation feesto a steward but had been unable to do so because of the steward's illness.25The findings in this paragraph are based principally upon the credible testimony ofGoodenough.In compliance with Goodenough's request, Gorham submitted the followingletter dated November 15, 1949 :In answer to your question regarding my letter to you of November 11, 1949, pleasebe advised that all of those listed in this letter for termination were-given the slimeopportunity to become members of our organization as anyone else working in yourplant at Sunnyvale.2eThe findings in this paragraph of the text are based upon the testimony of Scheuer-mann.McAuliffe's version of the conversation varied substantially from that of Scheuer-mannandMcAuliffe specifically denied most of the remarks attributed to him byScheuermann and also denied that Scheuermann mentioned that he had been fined andexpelled from the Respondent UnionThe probabilities of the situation favor Scheuer-mann's version of the colloquy.Although the matter is not free from doubt, Scheuermann'sversion is credited. '552DECISIONS OF NATIONAL LABOR RELATIONS BOARDintoBusinessAgent Earl Scott's office.The clerk returned, discarded Seheuer-mann's application, and told him that Scott wished to see him.'Accordingto Scheuermann,he had "the following conversation with ScottI told him I was out to try to ... see what we could do about my beinglaid off at Westinghouse, and he said ... "Yes, Clyde, I think we can dosomething.You pay your back dues and your, new initiation fee and the$500 fine-" he added that, and I kind of smiled at that, and I said, "Oh,yeah?" I didn't even express it beyond that point and he said, "Well, I willtell you Clyde, I don't know anything, about thecase.I haven't been followingit.Frank [Gorham] has been handling that." And he said, "I will make anan appointment with him," and I said, "Well, all right." And I said, "What-ever time you say will be all right," so hemadeit for 10 o'clock the nextmorning.'?Later in the afternoon of November 14, 1949, Scheuermann went to the Re-spondent Company's plant and consulted Goodenough.He informed Good-enough of his visit to the Board's office, of his conversation with Scott, and ofhis appointment with Gorham the following day. Scheuermann asked Good-enoughwhether "there wasn't something that could be readily fixed up betweenus rather than to have it go this far." Goodenough replied that in his opinionthe Respondent Company had complied with the union-security provision of itscontract with the Respondent Union and "didn't see that any change could bemade."Scheuermann disclaimed any knowledge of the union-security pro-visions of the contract and explained his expulsion from membership in theRespondent Union to Goodenough.The latter suggested that- Scheuermanninform him of the outcome of his appointment with Gorham the following day.28On November 15, 1949, Scheuermann kept his appointment with Gorham andaskedto "make application to abide by the union shop." Gorham replied that hecould not take Scheuermann's application inasmuch as he was unemployed. Inthis regard, Gorham testified that in periods when employmentis curtailed andno jobs are available, the policy of the Respondent Union forbade him from tak-ing "applications from people who are not employed." 29Shortly thereafter on November 15, 1949, Scheuermann reported the outcomeof his interview with Gorham to Goodenough. Scheuermann inquired whetherthere was any criticism of his work performance and Goodenough replied thatthere was none.Upon his request, Scheuermann was given a copy of the Re-spondents' contract.6.Conclusions as to the termination of Scheuermann's employmentTo recapitulate the facts as to Scheuermann, it has been found that be wasa member in good standing of the Respondent Union for a number of years. In27Pursuant to arrangement made during the course of the hearing,Scott's testimonywas taken by deposition on September 25, 1950. Therein,Scott denied that he toldScheuermann that the latter's problem might be solved if he paid his back dues, reinstate-ment fee, and the $500 fine. According to Scott, he told Scheuermann that the'latter"would have to see Mr. Gorham.Mr. Gorham had been assigned to take care of Lodge 504and I never injected myself into those matters on reinstatements or initiations, thingslike that.I never handle that," and that an appointment could be made with Gorham.Although the matter is not free from doubt, the undersigned believes that on the record,Scheuermann's version of the colloquy is more accurate than Scott's inasmuch as thelatter's testimony on cross-examination as to other incidents regarding Scheuermannappear to be somewhat vague, if not evasive.Accordingly,Scheuermann's testimony, setforth in the text, is credited.28The findings in this paragraph are based upon the mutually reconcilable testimony ofGoodenough and Scheuermann.29The findings in this paragraph are based upon the mutually reconcilable testimonyof Scheuermann and Gorham. WESTINGHOUSE ELECTRIC CORPORATION553'early 1949, he became one of the organizers of the IWWU and its first presi-dent but continued to maintain his membership in the Respondent Union. OnMarch 22, 1949, the Respondent Union notified him that on March 16, 1949, hehad been expelled from membership and fined $500 for dual unionism. OnMarch 25, 1949, Scheuermann's attorney advised the Respondent Company byletter of the fact that Scheuermann and two other employees had "been foundguilty [by the Respondent Union] of `dual unionism' on account of their activi-ties in the formation" of the IWWU and warned the Respondent Company that"the discharge of the aforementioned employees, either now or at some futuretime,becauseoftheirunionactivitieswould constitute an unfairlabor practice."On April 1, 1949, the Respondents' closed-shop contract expired.On May 12,1949, the Respondent Union informed Scheuermann that its executive councilhad approved the action taken by the Respondent Union in regard to Scheuer-mann.In March and May, after his expulsion from membership, Scheuermannsubmitted to the Respondent Union his dues for the months of January andFebruary and, apparently in late May or early June, mailed it his dues for themonth of March. On June l 1949, the Respondent Union returned these threepayments of dues, stating, "You are . . . not a member of the InternationalAssociation of Machinists and we cannot accept dues from you."From April 1, 1949, until October 10, 1949, there was no collective bargainingcontract between the Respondents, and during that period employees were freeto become and/or remain members of the Respondent Union or to refrain frombecoming and/or remaining members.On October 10, 1949, the Respondentsexecuted a valid contract requiring as a condition of employment that employeesthen in the Respondent Company's employ should become and remainmembersof the Respondent Union "on and after the thirtieth day following" the dateof the contract's execution. It has been found that Scheuermann had knowl-edge of the contract and its union-security provisions.On an occasion betweenOctober 10 and 17, 1949, he was present when Ollis expressed to Steward Smileya willingness to pay dues but Smiley refused to accept dues from Ollis.On November 11, 1949, the-thirty-second day after the execution of the contract,theRespondent Union requested that the Respondent Company dischargeScheuermann for failure to comply with their contract's union-security provi-sions.On that date, the Respondent Company acceded to the Respondent Union'srequest and discharged Scheuermann.The issues arising from Scheuermann's discharge, as framed by the pleadingsand the contentions of the parties, are based upon those provisions of Section8 (a) (3) and 8 (b) (2) of the Act banning discriminationagainst anemployeesubject toa union-shop contract if his "membership was denied or terminatedfor reasons other than the failure of the employee to tender the periodic duesand the initiation fees uniformly required as a condition of acquiring or retain-ing membership." 80The first question posed by the facts of the instantcaseiswhether an em-ployee who was expelled from membership in a labororganization on chargesof dual unionismat,a-fime when that organization' held a closed-shop contract -:with the employer may, thereafter (8 months later) be discharged for failure90 The complaint does not allege,and apparently the General Counsel does not contend,that Scheuermann's discharge fellwithin the proscription of proviso A to Section8 (a) (3)of the Act ; namely thatmembershipin theRespondentUnion was not available to him"on the same terms andconditions generallyapplicableto other members."Accordingly,the undersigned deemsitunnecessary for the purposes of this Report toconsiderScheuermann's discharge in relation to suchproviso, except to note thatif this were anissue in the case,the undersigned's conclusionsin thatregard would be those briefly notedin footnote 40,infra. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDto comply withthe union-security provisions of a succeeding contract betweenthe employer and the labor organization.A strict construction of the words ofthe Act would indicate that Scheuermann's expulsion from membership in theRespondent Union on charges of dual unionism in March 1949,and subsequentdischarge in November 1949, for failure to comply with the union-security pro-visions of the Respondents' contract, executed in October 1940, would fall withinthe interdiction of the Act, inasmuch as it would appear that Scheuermann's"membership was . . . terminated for reasons other than the failure ofthe employee to tender the periodic dues and the initiation fees uniformly re-quired as a condition of . . . retaining membership."However, an exami-nation of the congressional history and enunciated Board policy in respect tothe sections of the Act under discussion, reveal that to be violative of the Actthe termination of the employee'smembership in a labor organization referredto thereinand his subsequent discharge must both occur within a period of timecovered by a current contract.Thus, the report of the' Senate Committee onLabor and Public Welfare states the following :Under the amendments which the committee recommends,employerswould still be permitted to enter into agreements requiring all the employeesin a given bargaining unit to become members 30 days after being hired ifa, majority of -such employees have shown their intent by secret ballot toconfer authority to negotiate such an agreement upon their representatives.But in order to safeguard the rights of employeesafter such a contract hasbeen entered into,three additional safeguards are provided:(1)Member-ship in the union must be available to an employee on the same terms andconditions generally applicable to other members; (2) expulsion from aunion cannot be a ground of compulsory discharge if the worker is notdelinquent in paying his initiation fee or dues....It seems to us thatthese amendments remedy the most serious abuses of compulsory unionmembership and yet give employers and unions who feel that such agree-ments promoted stability by eliminating"free riders"the right to continuesuch arrangements.[Emphasis supplied.]"That an employee's expulsion from membership in a labor organization forreasons other than nonpayment of dues and initiation fees and subsequent dis-charge must both occur during the term of a contract to be violative of the Actappears to have been the conclusion of the Board in thePen and Pencil Workerscase."There-an employee, subject to a contract containing union-security pro-visions and expiring in 1948, was fined by the union in 1947, expelled frommembership for failure to pay the fines, and discharged in 1947 upon the requestof the union pursuant to the contract. In 1948, after the execution of a newand valid union-shop contract, the employee was rehired, tendered her initiationfee and dues to the union, but refused to pay the outstanding fines. The unionrejected her tender of initiation fee and dues upon her refusal to pay the finesand requested the employer to discharge her.The employer complied with theunion's request.The Board held that the union had violated Section 8 (b) (2)by causing the employer to discriminate against the employee by insisting uponpayment of the fines and rejecting her tender of dues and initiation fee, themeaning of which terms the Board held not to embrace the fines.Inferentially, it appears that the Board did not consider the employee'sexpulsion from membership in the union under the prior contract to mean a" Sen. Rep. 105, 80th Cong., p. 7. Seealso, statementsof proponents of the Act indebate, 93 Cong. Rec. A8141, 4317-8, 4401."Pen and Pencil Workers Union, Local19593,AFL,91 NLRB 883. WESTINGHOUSE ELECTRIC CORPORATION555denial or termination of membership in the union at a subsequent time whenthe employee became subject to the terms of a later union-shop contract. Indeed,to hold to the,contrary would contravene the clearly expressed intent of theCongress to protect labor organizations by the provisos to Section 8 (a) (3)against "free riders"" and, as succinctly stated in the Respondent Company'sbrief, would enable employees subject to a union-shop contract to "violate theirduties as members [of the contracting union] and force the Union to expel themand thereby enter at will into a privileged class, perpetually immune from unionsecurity provisions and from any obligation of tendering dues or fees, and theycould remain in that privileged category despite successive contracts whichwould otherwise impose new conditions of employment upon them in that regard."In view of these considerations, the undersigned finds that the fact that Scheuer-mann was expelled from membership in the Respondent Union for dual unionismin March 1949, near the end of the closed-shop contract, does not, in itself, makehis discharge, subsequently effected under the terms of a later union-shop con-tract, discriminatory.The second question to determine is whether it was necessary for Scheuermannto tender an initiation fee and dues in order to comply with the 1949 contract'sunion-security provisions,, of which it has been found Scheuermann had knowl-edge.The General Counsel contends that "if the employee whose membershiphas been terminated continues in employment past his expulsion up to the timeof a new union security contract, all that can be required under the new con-tract is resumption of payment of dues as a condition for his reacquiring mem-bership.Otherwise the union could exact fines from dual unionists in the formof a new initiation fee."Although the matter is not free from doubt, the under-signed is of the opinion that the argument of the General Counsel must be re-jected and that the clear inference of the Board's decision in thePen and PencilWorkerscase is to the effect that Scheuermann was under the duty to tenderboth initiation fees and dues in order to comply with the contract. The fact thatScheuermann's tenure of employment with the Respondent Company remainedunbroken following his expulsion from membership in the respondent Unionin March 1949, until the Respondent Union's request for his discharge in No-vember 1949, for noncompliance with the union-security clause of the 1949contract is not, in the undersigned's opinion, sufficient to distinguish the instantproceeding from thePen and Pencil Workerscase, in which there was a breakin the period of the employee's employment between the date of expulsion frommembership under one contract and the execution of the second. In each in-stance, the employees were in the same position following their expulsion fromthe contracting union ; each was a new employee for the purpose of compliancewith the union-security provisions of the new contract and as to each of them,but for the contracting union's expulsion from membership, they would not havebeen under the necessity of tendering a new initiation fee. Since it is uncontro-verted that Scheuermann failed to tender an initiation fee within the time pre-scribed by the 1949 contract, the undersigned finds that in effectuating his dis-charge, neither of the Respondents violated the Act.On the other hand, assumingarguendo,in accordance with the GeneralCounsel's contention, that the only duty required of Scheuermann "under thenew contract is resumption of payment of dues as a condition for his reacquiringmembership," it is clear that the evidence fails to sustain the General Counsel'scontentions and argument in this regard. The General Counsel argues that sincethe Respondent Union on June 3, 1949, returned 3 months' dues submitted by83 SeeUnionStarch & Refining Company, 87NLRB 779, for a discussion of this factor. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDScheuermann following his expulsion from membership with the statement "youare, therefore, not a member of the International Association of Machinists andwe cannot accept dues from you," the Respondent Union under general principlesof contract law "was impliedly obligated to make known to Scheuermann that itwould let bygones be bygones andwould accept his tender."[Emphasis sup-plied.]In support of his argument, the General Counsel cites the followingproposition :Where an act to be done by one party can be done only on a correspondingact being done or allowed by the other party, an obligation by the latterto do or to allow to be done the act or things necessary for the completion ofthe contract will be necessarily implied."The General Counsel also relies upon the following principle :Inasmuch as the "law neither does nor requires idle acts," a strict and for-mal tender is not necessary . . . where it is reasonably certain that atender will be refused if made.35In support of his argument, the General Counsel contends that Steward Smiley'srefusal to accept Ollis' tender of dues between October 10 and 17, made inScheuermann's presence, demonstrated the futility of a tender of dues on thepart of Scheuermann.The undersigned is of the opinion that the General Counsel's argument inthis regard is without merit because it is based upon the false premise thatthe Respondent Union was obligated to accept the tender of Ollis' dues and, moregenerally, to admit to membership any applicant subject to the terms of itscontract with the Respondent Company.The terms of the Act do not require the union holding a union-shop contractto accept all applicants for membership and this fact Was clearly recognizedby the proponents of the Act in the Congress38 And the Board has held thatproviso B of Section 8 (a) (3) extends "protection to any employee who tendersperiodic dues and initiation fees without being accorded membership 87Thus, in order to comply with the union-security provisions of the Respondents'contract, employees who were not members of the Respondent Union were undera duty to tender dues and initiation fees within the prescribed time.Upon re-ceipt of such a tender, the Respondent Union acquired a privilege of either ac-cepting or rejecting the tender. 33 In the event an employee's tender of duesand initiation fees was rejected, he acquired a right under the Act that the Re-spondent Union should not demand his discharge and the Respondent Union wasunder a corresponding duty not to request his discharge.Therefore, if these principles are applied to the incident when Steward Smileyrejected Ollis' tender of dues in Scheuermann's presence, the undersigned cannotagree with the General Counsel's argument, even accepting the theory thatOllis or Scheuermann was obliged only to tender dues in order to comply withthe Respondents' union-shop contract, that Scheuermann's obligation to tenderdues was thereby extinguished.Upon Ollis' tender of dues and their rejectionu 17 CorpusJuris Secundum 910.n 24 Cal Jur. 513.3e 93 Cong. Rec. 4400, A3141.37Union Starch & Refining Company,87 NLRB 779; 784.-88For the purpose of this Report, it is unnecessary to analyze any additional rights,orprivileges of the Respondent Union; e. g. whether,it had a privilege of accepting thedues tendered without extending membership to the employee making the tender. SeeSenator Taft's statement, 93 Cong. Ree. 5088, 5089. WESTINGHOUSE ELECTRIC CORPORATION557by the Respondent Union," he acquired a right that the Respondent Union shouldnot request his discharge and the Respondent Union assumed a duty that itshould not request his termination of employment.This duty in respect toOllis, the Respondent Union observed.Whether Scheuermann was present or,far removed at the time of the incident, Ollis' tender did not encompass- a tenderon the part of Scheuermann and the latter made no effort to comply with hisduty to tender dues.He did nothing to fulfill his duty to comply with the union-security provisions of the Respondent's contract and to acquire the protection ofproviso B of Section 8 (a) (3).90 Accordingly, the undersigned finds that,neitherof the Respondents has engaged in violations of the Act as alleged in the com-plaint in respect to the discharge of Scheuermann.In view of the foregoing conclusions, the undersigned finds that the evidencewarrants no finding that the Respondent Company committed unfair laborpractices within the meaning of Section 8 (a) (1) and (3) or that the Respond-ent Union has engaged in violations of Section 8 (b) (1) (A) or 8 (b) (2) of theAct.It will therefore be recommended that the complaint be dismissed in itsentirety.On the basis of the foregoing and upon the entire record in the case, the under-signedmakes the following :CONCLUSIONS OF LAW1.Westinghouse Electric Corporation (Sunnyvale Plant)is engaged in com-merce within the meaning of Section 2 (6) and (7) of the Act.2. International Association of Machinists, Local No. 504, is a labororganiza-tion within the meaning of Section 2 (5) of the Act.-3.NeitherWestinghouse Electric Corporation (Sunnyvale Plant) nor Inter-nationalAssociation of Machinists, Local No. 504, has engaged in any, of theunfair labor practices alleged in the complaint.30 For the purpose of discussion,itwill be assumed that Smiley's rejection of Ollis'dues was within the scope of his authority as an agent of the Respondent Union, andthat such action by Smiley was attributable to it.The matter is not free fromdoubt, however,in view of the requirement of the Respondent Union's constitutionthat applications for membership be accepted or rejected by vote of the membershipbody, as well as the fact that no official of the Respondent Union had authority toreject applications for membership and that Smiley's rejection of Ollis' tender of dueswas based not upon instruction of the Respondent Union but upon Smiley's belief "ifyou are not a member you don't have to pay dues,so why should I collect dues if they arenot a member I"40 The fact that in June 1949 the Respondent Union returned to Scheuermann 3months' dues submitted by him after his expulsion from the Respondent Union in March1949, can in no way mitigate Scheuermann's duty to tender dues and initiation feesto comply with the union-shop provisions of the contract executed by the Respondentsin October 1949.Nor does the Respondent Union's refusal,subsequent to Scheuermann'sdischarge,to accept his application for membership affect the conclusions reached bprpin.Since Scheuermann had failed to acquire the protection of the Act by complying with theunion-shop provisions of the contract within the proscribed time,the Respondent Unionwas free to take any action it wished upon any offers or tenders of Scheuermann afterhis discharge.Nor do the provisions of the constitution and bylaws of the RespondentUnion that reinstatement of expelled members may not be effected until payment of out-standing fines lend any support to the General Counsel's contentions inasmuch as Gorhamtestified credibly that such provisions may be,waived by the Respondent Union.More-over, upon the record in the instant proceeding, it would be,as the Respondent Unionstates in its brief,"nothing but idle speculation at its best or a downright perversion ofthe facts and motives obviously involved in this case,to conclude either(1) that theUnion would have refused to admit Scheuermann to membership on the same termsand conditions generally applicable to other members, if he had made a tender of hisinitiation fee within the'proper time period, or (2) that the Union would have requestedhis discharge if he had made a tender,and the Union had rejected it." 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDRecommendationsUpon the basis of the foregoing findings of fact, conclusions of law, and theentire record in the case,the undersigned hereby recommends that the com-plaint herein be dismissed in its entirety.F. BURKART MANUFACTURINGCOMPANYandINTERNATIONAL ASSOCIA-TION OF MACHINISTS,A. F. L.CaseNo. 14-CA-576.September 28,1951Decision and OrderOn June 13, 1951, Trial Examiner Bertram G. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the alleged unfair labor practicesand recommending that the complaint be dismissed in its entirety,as set forth in the copy of the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.The Boards has reviewed the rulings made by the Trial Examinerat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner 2OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint herein against F.Burkart Manufacturing Company, Cairo, Illinois, be, and it herebyis, dismissed.Intermediate ReportSTATEMENT OF THE CASEUpon an amended charge filed February 26, 1951,* by International Associationof Machinists, A. F. L., the General Counsel of the National Labor Relations Board,'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connectionwith thiscase to a three-member panel[Chairman Herzog and Members Houston and Reynolds].z Because the Act restricts only the power of the Board to certify a nonguard unionfor guards and places no restriction on the right of guards to join nonguard unions, wedo not adopt the Trial Examiner's finding that"as a guard or watchman Boerschel wasnot privileged to become a member of the union represented by Rushing nor of theUpholsterers' International Union of North America, AFL."Nor do we adopt the TrialExaminer's finding that Rushing testified credibly that the IAM "was the bargaining agentin the plant at that particular time."*Original charge filed December 5, 1950.96 NLRB No. 70.